Exhibit 10.17

 

[Execution]

 

AMENDMENT NO. 7 TO LOAN AND SECURITY AGREEMENT

 

AMENDMENT NO. 7 TO LOAN AND SECURITY AGREEMENT, dated as of February 26, 2005,
entered into by and among Wachovia Bank, National Association, successor by
merger to Congress Financial Corporation (Florida), in its capacity as agent
acting for and on behalf of the parties to the Loan Agreement (as hereinafter
defined) as lenders (in such capacity, “Agent”), the parties to the Loan
Agreement as lenders (individually a “Lender” and collectively, “Lenders”),
Supreme International, LLC, a Delaware limited liability company formerly known
as Supreme International, Inc.(“Supreme”), Jantzen, LLC, a Delaware limited
liability company formerly known as Jantzen, Inc. (“Jantzen”), Perry Ellis
Menswear, LLC, a Delaware limited liability company formerly known as Perry
Ellis Menswear, Inc. (“Perry Ellis Menswear”), Salant Holding LLC, a Delaware
limited liability company formerly known as Salant Holding Corporation (“Salant
Holding” and together with Supreme, Jantzen and Perry Ellis Menswear, each
individually an “Existing Borrower” and collectively, “Existing Borrowers”),
Farah Manufacturing (U.K.) Limited, a private limited company incorporated in
England and Wales (“Farah UK” or “New Borrower”), Perry Ellis International,
Inc., a Florida corporation (“Parent”), PEI Licensing, Inc., a Delaware
corporation (“PEI Licensing”), Jantzen Apparel, LLC, a Delaware limited
liability company formerly known as Jantzen Apparel Corp. (“Jantzen Apparel”),
Supreme Real Estate I, LLC, a Florida limited liability company (“Supreme I”),
Supreme Real Estate II, LLC, a Florida limited liability company (“Supreme II”),
Supreme Realty, LLC, a Florida limited liability company (“Supreme Realty”),
Supreme Munsingwear Canada Inc., a Canada corporation (“Supreme Canada”), Perry
Ellis Shared Services Corporation, a Delaware corporation (“PE Shared
Services”), Winnsboro DC, LLC, a Delaware limited liability company
(“Winnsboro”), Tampa DC, LLC, a Delaware limited liability company (“Tampa DC”),
Perry Ellis International Group Holdings Limited, a private company incorporated
under the laws of Ireland having its principal place of business in the Bahamas
(“Group Holdings” and together with PE Shared Services, Winnsboro and Tampa DC,
each a “New Guarantor” and collectively, “New Guarantors”) and Perry Ellis Real
Estate, LLC, a Delaware limited liability company formerly known as Perry Ellis
Real Estate Corporation (“PE Real Estate” and, together, with Parent, PEI
Licensing, Jantzen Apparel, Supreme I, Supreme II, Supreme Realty and Supreme
Canada, each individually an “Existing Guarantor” and collectively, “Existing
Guarantors”).

 

WITNESSETH :

 

WHEREAS, Agent, Lenders, Existing Borrowers and Existing Guarantors have entered
into financing arrangements pursuant to which Lenders (or Agent on behalf of
Lenders) have made and may make loans and advances and provide other financial
accommodations to Existing Borrowers as set forth in the Loan and Security
Agreement, dated October 1, 2002, by and among Agent, Lenders, Existing
Borrowers and Existing Guarantors, as amended by Amendment No. 1 to Loan and
Security Agreement, dated June 19, 2003, Amendment No. 2 to



--------------------------------------------------------------------------------

Loan and Security Agreement, dated September 22, 2003, Amendment No. 3 to Loan
and Security Agreement, dated December 1, 2003, Amendment No. 4 to Loan and
Security Agreement, dated February 25, 2004, Amendment No. 5 to Loan and
Security Agreement, dated July 1, 2004 and Amendment No. 6 to Loan and Security
Agreement, dated as of September 30, 2004 (as the same may hereafter be further
amended, modified, supplemented, extended, renewed, restated or replaced, the
“Loan Agreement”, and together with all agreements, documents and instruments at
any time executed and/or delivered in connection therewith or related thereto,
as from time to time amended, modified, supplemented, extended, renewed,
restated, or replaced, collectively, the “Financing Agreements”);

 

WHEREAS, Parent and Sellers (as hereinafter defined) have entered into the Asset
Purchase Agreement, dated as of December 16, 2004 (the “Tropical Asset Purchase
Agreement” as hereinafter further defined), pursuant to which Parent or one or
more affiliates designated by Parent have agreed to acquire the Acquired Assets
and the Acquired Stock (each as hereinafter defined) in accordance with the
terms of the Tropical Asset Purchase Agreement;

 

WHEREAS, Existing Borrowers, New Borrower, Existing Guarantors and New
Guarantors have requested that Agent and Lenders amend the Loan Agreement to
provide for Agent and Lenders to make loans and advances and provide other
financial accommodations to New Borrower under the terms and conditions of the
Loan Agreement and that New Borrower become an additional Borrower under the
Loan Agreement, as amended hereby, and in connection therewith have requested
that the Loan Agreement be amended in order to (a) add New Borrower as an
additional Borrower, subject to the provisions set forth herein and in the Loan
Agreement, (b) add each New Guarantor as an additional Guarantor, subject to the
provisions set forth herein and in the Loan Agreement, (c) add the grant by New
Borrower and each New Guarantor to Agent, for itself and the benefit of Lenders,
of a security interest in and lien upon the assets and properties of New
Borrower and each New Guarantor, and (d) make certain other amendments to the
Loan Agreement; and

 

WHEREAS, by this Amendment No. 7, Agent, Lenders, Existing Borrowers, Farah UK,
Existing Guarantors and New Guarantors desire and intend to evidence such
consent and amendments.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1. Definitions.

 

1.1 Additional Definitions. As used herein, the following terms shall have the
meanings given to them below, and the Loan Agreement and the other Financing
Agreements are hereby amended to include, in addition and not in limitation, the
following definitions:

 

(a) “Acquired Assets” shall mean the assets (excluding the Acquired Stock) used
in the Sellers’ business of selling branded apparel products to retailers, which
have been acquired by Supreme and certain other Borrowers and Guarantors
pursuant to the Tropical Asset Purchase Agreement.

 

(b) “Acquired Intellectual Property” shall mean the intellectual property of the
Sellers, other than the International Trademark Interests of Sellers, which have
been acquired by PEI Licensing from the Sellers pursuant to the Tropical
Acquisition Agreements.



--------------------------------------------------------------------------------

(c) “Acquired Real Estate” shall mean the distribution center of the Sellers
located in Tampa, Florida, which has been acquired by Tampa DC from the Sellers
pursuant to the Tropical Acquisition Agreements.

 

(d) “Acquired Remaining Assets” shall mean the Acquired Assets (other than the
Acquired Intellectual Property, the International Trademark Interests of
Sellers, the Acquired Real Estate and the Acquired Shared Services Assets),
which have been acquired by Supreme from the Sellers pursuant to the Tropical
Acquisition Agreements.

 

(e) “Acquired Shared Services Assets” shall mean those certain assets consisting
of furniture, fixtures, office equipment, computers and computer software of the
Sellers, which have been acquired by PE Shared Services from the Sellers
pursuant to the Tropical Acquisition Agreements.

 

(f) “Acquired Stock” shall mean all of the issued and outstanding shares of
Capital Stock of Farah UK, which have been acquired by Group Holdings pursuant
to the Tropical Asset Purchase Agreement.

 

(g) “Amendment No. 7” shall mean Amendment No. 7 to Loan and Security Agreement,
by and among Agent, Lenders, Existing Borrowers, New Borrower, Existing
Guarantors and New Guarantors, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.

 

(h) “Bankruptcy Code” shall mean the United States Bankruptcy Code, being Title
11 of the United States Code, as the same now exists or may from time to time
hereafter be amended, modified, recodified or supplemented, together with all
official rules, regulations and interpretations thereunder or related thereto.

 

(i) “Bankruptcy Court” shall mean the United States Bankruptcy Court for the
Middle District of Florida.

 

(j) “Bankruptcy Sale Order” shall mean the Order and Findings of Fact and
Conclusions of Law Authorizing and Approving Motion of the Debtors for an Order
Authorizing the Sale of Assets and Assumption and Assignment of Executory
Contracts and Leases to Perry Ellis International, Inc. free and clear of all
Liens, Claims, Encumbrances and Interests, which was entered by the Bankruptcy
Court on February 10, 2005 in the Chapter 11 Cases.

 

(k) “Chapter 11 Cases” shall mean, collectively, the Chapter 11 Cases of the
Sellers pending in the Bankruptcy Court, designated as Case No 8:04-6K-24134.

 

(l) “Collateral Assignment of Acquisition Agreements” shall mean the Collateral
Assignment of Acquisition Agreements, dated of even date herewith, by and
between Parent and Agent.



--------------------------------------------------------------------------------

(m) “Consent to Collateral Assignment” shall mean the Consent to Collateral
Assignment of Acquisition Agreements, dated of even date herewith, by Sellers in
favor of Agent.

 

(n) “Existing Guarantees” shall mean, collectively the following (as heretofore
amended, supplemented or otherwise modified): (i) each of the Guarantees, dated
October 1, 2002, by Existing Borrowers and Existing Guarantors in favor of the
Agent, (ii) each of the Guarantees, dated as of June 19, 2003, by certain
Existing Borrowers and certain Existing Guarantors in favor of Agent and (iii)
each of the Guarantees, dated as of June 19, 2003, by Supreme Canada in favor of
Agent.

 

(o) “Farah UK” or “New Borrower” shall mean Farah Manufacturing (U.K.) Limited,
a private limited company incorporated in England and Wales, and its successors
and assigns.

 

(p) “Foreign Loan Parties” shall mean, collectively, Farah UK Supreme Canada and
Group Holdings.

 

(q) “New Guarantors” shall mean, collectively, the following (together with
their respective successors and assigns): (i) Perry Ellis Shared Services
Corporation, a Delaware corporation; (ii) Winnsboro DC, LLC, a Delaware limited
liability company; (iii) Tampa DC, LLC, a Delaware limited liability company;
and (iv) Perry Ellis International Group Holdings Limited, a private limited
company incorporated under the laws of Ireland having its principal place of
business in the Bahamas.

 

(r) “Priority Payables” shall mean, as to Farah UK at any time, (a) the full
amount of the liabilities of Farah UK at such time which (i) have a trust
imposed to provide for payment or a security interest, pledge, lien or charge
ranking senior to or pari passu with security interests, liens or charges
securing the Obligations on any of the Eligible Accounts or Eligible Inventory
of such Borrower under law in the United Kingdom or (ii) have a right imposed to
provide for payment ranking senior to or pari passu with the Obligations under
local or national law, including, but not limited to, claims which would be
payable in priority to the Obligations pursuant to paragraph 99(3) of Schedule
B1 to the Insolvency Act of 1986, and (b) the amount equal to sixty five (65%)
percent multiplied by the aggregate Value of the Eligible Inventory of Farah UK
which Agent considers is subject to retention of title by a supplier or a right
of a supplier to recover possession thereof, where such supplier’s right has
priority over the security interests, liens or charges securing the Obligations,
including, without limitation, Eligible Inventory subject to a right of a
supplier to repossess goods pursuant to any applicable laws granting
revendication or similar rights to unpaid suppliers or any similar laws of the
United Kingdom.

 

(s) “Restructuring Supplemental Financing Agreements” shall mean, collectively,
the following (as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced): (i) a Pledge and
Security Agreement by Parent in favor of Agent with respect to all of the issued
and outstanding membership interests in Supreme, Jantzen, Perry Ellis Menswear,
PE Real Estate, Tampa DC, Winnsboro and Salant Holding, (ii) a Pledge and
Security Agreement by PEI Licensing in favor of Agent with respect



--------------------------------------------------------------------------------

to all of the issued and outstanding membership interests in Jantzen Apparel,
(iii) a Pledge and Security Agreement by Supreme I and Supreme II in favor of
Agent with respect to all of the issued and outstanding membership interests in
Supreme Realty, and (iv) a Pledge and Security Agreement by Parent in favor of
Agent with respect to all of the issued and outstanding Capital Stock of PE
Shared Services.

 

(t) “Sellers” shall mean, collectively, (a) Tropical Sportswear Int’l
Corporation, a Florida corporation, (b) Savane International Corp., a Texas
corporation, (c) TSI Brands, Inc., a Delaware corporation, (d) Apparel Network
Corp., a Florida corporation, (e) TSIL, Inc., a Delaware corporation, and (f)
Farah Offshore Sourcing Company, a Cayman Islands corporation; each sometimes
individually referred to as a “Seller”.

 

(u) “Tropical Acquisition” shall mean, collectively, (i) the acquisition by
Supreme and other Borrowers and Guarantors of certain assets of Sellers and (ii)
the acquisition by Group Holdings of all of the outstanding Capital Stock of
Farah UK, each in accordance with the Tropical Acquisition Agreements.

 

(v) “Tropical Acquisition Agreements” shall mean, collectively, the following
(as the same now exist or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced): (a) Tropical Asset Purchase Agreement
and (b) all agreements, documents or instruments executed or delivered in
connection therewith.

 

(w) “Tropical Asset Purchase Agreement” shall mean the Asset Purchase Agreement,
dated as of December 16, 2004, by and among Sellers, Farah UK and Parent.

 

(x) “Tropical Supplemental Financing Agreements” shall mean, collectively, the
following (as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated, or replaced): (i) the Guarantee by
Existing Borrowers, Existing Guarantors and New Guarantors in favor of Agent,
for itself and the benefit of Lenders, with respect to the Obligations of Farah
UK, (ii) the Share Mortgage by Parent in favor of Agent with respect to all of
the issued and outstanding shares of Group Holdings to secure the guarantee by
Parent of the Obligations of the Foreign Loan Parties, (iii) the Mortgage Over
Shares by Group Holdings in favor of Agent with respect to all of the issued and
outstanding shares of Farah UK, (iv) the Share Mortgage by Parent in favor of
Agent with respect to sixty-five (65%) percent of the issued and outstanding
shares of Group Holdings to secure the guarantee by Parent of the Obligations of
US Loan Parties, (v) the Debenture by Farah UK in favor of Agent, (vi) the
Debenture by Group Holdings in favor of Agent, (vii) the amendment to the
Trademark Collateral Assignment and Security Agreement by PEI Licensing in favor
of Agent, (viii) the Patent Collateral Assignment and Security Agreement by PEI
Licensing in favor of Agent, (ix) the Deposit Account Control Agreements by and
among Agent, Farah UK and the depository bank at which the deposit accounts of
Farah UK are maintained (or letters of notice and an acknowledgement thereof in
form and substance satisfactory to Agent), (x) the Collateral Assignment of
Acquisition Agreements by Parent in favor of Agent, and (xi) all other
agreements, documents and instruments executed and/or delivered in connection
with this Amendment No. 7 and any of the foregoing.



--------------------------------------------------------------------------------

(y) “US Loan Parties” shall mean, collectively, all Existing Borrowers, New
Borrower, Existing Guarantors and New Guarantors, excluding the Foreign Loan
Parties.

 

1.2 Amendments to Definitions.

 

(a) Each reference to the term “Applicable Margin” in the Loan Agreement or any
other Financing Agreement is hereby amended to mean, at any time, as to the
Interest Rate for Prime Rate Loans and the Interest Rate for Eurodollar Rate
Loans the applicable percentage (on a per annum basis) set forth below if either
(i) the sum of: (A) the Quarterly Average Excess Availability for the
immediately preceding fiscal quarter plus (B) the Excess Cash as of the last day
of the immediately preceding fiscal quarter is at or within the amounts
indicated for such percentage or (ii) the Leverage Ratio as of the last day of
the immediately preceding fiscal quarter (which ratio for this purpose shall be
calculated based on the four (4) immediately preceding fiscal quarters) is at or
within the levels indicated for such percentage:

 

Tier

--------------------------------------------------------------------------------

 

Quarterly Average

Excess Availability

plus Excess Cash

--------------------------------------------------------------------------------

 

Leverage Ratio

--------------------------------------------------------------------------------

   Applicable
Prime
Rate Margin


--------------------------------------------------------------------------------

    Applicable
Eurodollar
Rate Margin


--------------------------------------------------------------------------------

  1  

$80,000,000 or more

 

1.75 to 1.00 or less

   0 %    1.60 %  2   Greater than or equal to $65,000,000 and less than
$80,000,000   Greater than 1.75 to 1.00 but equal to or less than 2.00 to 1.00
   0 %    1.80 %  3   Greater than or equal to $50,000,000 and less than
$65,000,000   Greater than 2.00 to 1.00 but equal to or less than 3.00 to 1.00
   .25 %    2.00 %  4   Greater than or equal to $40,000,000 and less than
$50,000,000   Greater than 3.00 to 1.00 but equal to or less than 4.00 to 1.00
   .25 %    2.25 %  5   Less than $40,000,000  

Greater than 4.00 to 1.00

   .50 %    2.50 % 

 

provided, that, (A) the Applicable Margin shall be calculated and established
once each fiscal quarter (commencing with the fiscal quarter ending on July 31,
2005) and shall remain in effect until adjusted thereafter at the end of the
next fiscal quarter and (B) the Applicable Margin shall be the lower percentage
set forth above based on (1) the sum of the Quarterly Average Excess
Availability and the Excess Cash as provided above or (2) the Leverage Ratio.

 

(b) Each reference to the term “Borrower” or “Borrowers” in the Loan Agreement
or any of the other Financing Agreements is hereby amended to include, in
addition and not in limitation, New Borrower.



--------------------------------------------------------------------------------

(c) Each reference to the term “Collateral” in the Loan Agreement is hereby
amended to include, in addition and not in limitation, the assets and properties
of New Borrower and New Guarantors at any time subject to the security interest
or lien of Agent for itself and the benefit of Lenders, including the assets and
properties described in Section 11 of this Amendment No. 7.

 

(d) Each reference to the term “Commitment” in the Loan Agreement or any other
Financing Agreement is hereby amended to mean, at any time, as to each Lender,
the principal amount set forth on Schedule 1 to the Loan Agreement opposite such
Lender’s name or on Schedule 1 to the Assignment and Acceptance pursuant to
which such Lender became a Lender under the Loan Agreement in accordance with
the provisions of Section 13.7 of the Loan Agreement, as the same may be
adjusted from time to time in accordance with the terms of the Loan Agreement;
sometimes being collectively referred to as the “Commitments”.

 

(e) Clause (e) of the definition of “Eligible Accounts” in Section 1.28 of the
Loan Agreement is amended by deleting the phrase “the United States of America
or Canada” from each place it appears and replacing it with “the United States
or Canada (in the case of Accounts of each Borrower other than Farah UK) or the
United Kingdom (in the case of Accounts of Farah UK)”.

 

(f) The reference to the amount of “$30,000,000” in the definition of the term
“Eligible Factor Receivables” in the Loan Agreement is hereby deleted and
replaced with “$50,000,000”.

 

(g) Clause (n) of the definition of “Eligible Inventory” in Section 1.30 of the
Loan Agreement is hereby amended by deleting such clause and replacing it with
the following: “(n) Inventory of a Borrower (other than Farah UK) located
outside the United States of America or Canada, or Inventory of Farah UK located
outside the United Kingdom; and (o) Inventory sold under a licensed trademark or
tradename or which contains or uses a medium subject to a licensed trademark,
tradename or copyright unless either (i) Agent shall be satisfied that Agent has
the right to sell or dispose of such inventory or (ii) Agent shall have received
a letter agreement, in form and substance satisfactory to Agent, duly
authorized, executed and delivered by the licensor and the applicable Borrower.”

 

(h) All references to the term “Fee Letter” in the Loan Agreement and any of the
other Financing Agreements and each such reference is hereby amended to include,
in addition and not in limitation, the letter agreement, dated of even date with
Amendment No. 7, by and among Borrowers and Wachovia Bank, National Association,
as successor by merger to Congress Financial Corporation (Florida), setting
forth certain fees payable by Borrowers and Guarantors, as the same now exists
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced.

 

(i) Each reference to the term “Financing Agreements” in the Loan Agreement and
any of the other Financing Agreements is hereby amended to include, in addition
and not in limitation, collectively, this Amendment No. 7, the Tropical
Supplemental Financing Agreements and the Restructuring Supplemental Financing
Agreements.

 

(j) Each reference to the term “Guarantor” or “Guarantors” in the Loan Agreement
or any of the other Financing Agreements is hereby amended to include, in
addition and not in limitation, each New Guarantor.



--------------------------------------------------------------------------------

(k) Each reference to the term “Information Certificate” in the Loan Agreement
or any of the other Financing Agreements is hereby amended to mean the Second
Amended and Restated Information Certificate with respect to Borrowers and
Guarantors (including New Borrower and New Guarantors), which is attached to
this Amendment No. 7 as Exhibit A hereto.

 

(l) Each reference to the term “Interest Rate” in the Loan Agreement or any of
the other Financing Agreements is hereby amended to mean:

 

(a) Subject to clauses (b) and (c) below:

 

(i) as to Prime Rate Loans, a rate equal to the Prime Rate;

 

(ii) as to Eurodollar Rate Loans, a rate equal to one and six-tenths of one
(1.60%) percent per annum in excess of the Adjusted Eurodollar Rate (in each
case, based on the Eurodollar Rate applicable for the relevant Interest Period,
whether such rate is higher or lower than any rate previously quoted to a
Borrower).

 

(b) Subject to clause (c) below, effective as of the first (1st) day of the
second month of each fiscal quarter (commencing with the fiscal quarter ending
on July 31, 2005), the Interest Rate payable by each Borrower shall be increased
or decreased, as the case may be, (i) as to Prime Rate Loans, to the rate equal
to the Applicable Margin for Prime Rate Loans on a per annum basis in excess of
the Prime Rate, and (ii) as to Eurodollar Rate Loans, to the rate equal to the
Applicable Margin for Eurodollar Rate Loans on a per annum basis in excess of
the Adjusted Eurodollar Rate.

 

(c) Notwithstanding anything to the contrary contained in clauses (a) or (b)
above, the Applicable Margin otherwise used to calculate the Interest Rate for
Prime Rate Loans and Eurodollar Rate Loans shall be the highest percentage set
forth in the definition of the term Applicable Margin for each category of Loans
(without regard to the amount of Quarterly Average Excess Availability or the
Leverage Ratio) plus two (2%) percent per annum, at Agent’s option, (i) for the
period (A) from and after the effective date of termination or non-renewal of
the Loan Agreement until Agent and Lenders have



--------------------------------------------------------------------------------

received full and final payment of all outstanding and unpaid Obligations which
are not contingent and cash collateral or letter of credit, as Agent may
specify, in the amounts and on the terms required under Section 13.1 of the Loan
Agreement for contingent Obligations (notwithstanding entry of a judgment
against any Borrower or Guarantor) and (B) from and after the date of the
occurrence of an Event of Default and for so long as such Event of Default is
continuing and (ii) on Loans to a Borrower at any time outstanding in excess of
the Borrowing Base of such Borrower (whether or not such excess(es) arise or are
made with or without the knowledge or consent of Agent or any Lender and whether
made before or after an Event of Default).

 

(m) Each reference to the term “Inventory Loan Limit” in the Loan Agreement or
any of the other Financing Agreements is hereby amended to mean $90,000,000.

 

(n) Each reference to the term “Maximum Credit” in the Loan Agreement or any of
the other Financing Agreements is hereby amended to mean $175,000,000.

 

(o) The definition of “Reserves” in Section 1.104 of the Loan Agreement is
hereby amended by deleting the period at the end of clause (vii) of such
definition and replacing it with the following: “, (viii) to reflect the amount
of the Priority Payables and (ix) to reflect the Agent’s good faith estimate of
the amount of any reserve necessary to reflect changes in applicable currency
exchange rates of currency exchange markets.”

 

1.3 Interpretation. For purposes of this Amendment No. 7, unless otherwise
defined herein, all capitalized terms used herein which are defined in the Loan
Agreement shall have the meanings given to such terms in the Loan Agreement.

 

2. Consent. Subject to the terms and conditions contained herein, to the extent
such consent is or may be required under the Loan Agreement, Agent and Lenders
hereby consents to the acquisition by Group Holdings of the Acquired Stock and
the acquisition by certain Borrowers and Guarantors of the Acquired Assets, in
each case in accordance with the terms of the Tropical Asset Purchase Agreement
as in effect of the date hereof. Notwithstanding anything to the contrary
contained in this Amendment, the Loan Agreement or any of the other Financing
Agreements, in no event shall any Accounts or Inventory of Farah UK be deemed to
be Eligible Accounts or Eligible Inventory until Agent shall have conducted a
field examination and other due diligence with respect thereto that is
satisfactory to Agent (and, at Agent’s option, obtained an appraisal of the
Inventory of Farah UK in form and substance satisfactory to Agent) and then only
to the extent the criteria for Eligible Accounts and Eligible Inventory are
satisfied with respect thereto in accordance with the terms of the Loan
Agreement (or such other or additional criteria as Agent may, at its option,
establish with respect thereto in accordance with the Loan Agreement and subject
to such Reserves as Agent may establish in accordance with the Loan Agreement).



--------------------------------------------------------------------------------

3. Assumption of Obligations; Amendments to Guarantees and Financing Agreements.

 

3.1 New Borrower hereby expressly (a) agrees to perform, comply with and be
bound by all terms, conditions and covenants of the Loan Agreement and the other
Financing Agreements applicable to Existing Borrowers as applied to New
Borrower, with the same force and effect as if New Borrower had originally
executed and been an original Borrower signatory to the Loan Agreement and the
other Financing Agreements, (b) is deemed to make as to itself and the Existing
Borrowers, and is, in all respects, bound by all representations and warranties
made by Existing Borrowers to Agent and Lenders set forth in the Loan Agreement
or in any of the other Financing Agreements, (c) agrees that Agent, for itself
and the benefit of Lenders, shall have all rights, remedies and interests,
including security interests in and liens upon the Collateral granted to Agent
pursuant to Section 11 hereof, under and pursuant to the Loan Agreement and the
other Financing Agreements, with respect to New Borrower and its properties and
assets with the same force and effect as Agent, for itself and the benefit of
Lenders, has with respect to Existing Borrowers and their respective assets and
properties, as if New Borrower had originally executed and had been an original
Borrower signatory, as the case may be, to the Loan Agreement and the other
Financing Agreements, and (d) assumes and agrees to be liable to Agent and
Lenders for all Obligations of the Foreign Loan Parties under, contained in, or
arising pursuant to the Loan Agreement or any of the other Financing Agreements
to the same extent as if New Borrower had originally executed and had been an
original Borrower signatory, as the case may be, to the Loan Agreement and the
other Financing Agreements.

 

3.2 Each Existing Borrower, in its capacity as Guarantor of the payment and
performance of the Obligations of the other Existing Borrowers, and each
Guarantor (other than Group Holdings) hereby agrees that each of the Existing
Guarantees is hereby amended to include each of Winnsboro, Tampa DC and PE
Shared Services as an additional guarantor party signatory thereto, and each of
Winnsboro, Tampa DC and PE Shared Services hereby agrees that the Existing
Guarantees are hereby amended to include each of Winnsboro, Tampa DC and PE
Shared Services as an additional guarantor party signatory thereto, and each of
Winnsboro, Tampa DC and PE Shared Services hereby expressly (a) assumes and
agrees to be directly liable to Agent and Lenders, jointly and severally with
Existing Borrowers and Existing Guarantors signatories thereto, for payment and
performance of all Obligations (as defined in the Existing Guarantees), (b)
agrees to perform, comply with and be bound by all terms, conditions and
covenants of the Existing Guarantees with the same force and effect as if each
of Winnsboro, Tampa DC and PE Shared Services had originally executed and been
an original party signatory to each of the Existing Guarantees as Guarantor, and
(c) agrees that Agent and Lenders shall have rights, remedies and interests with
respect to each of Winnsboro, Tampa DC and PE Shared Services and their
respective property under the Existing Guarantees with the same force and effect
as if each of Winnsboro, Tampa DC and PE Shared Services had originally executed
and been an original party signatory to each of the Existing Guarantees as
Guarantor.

 

4. Cover Page of Loan Agreement. Without imposing any duties, obligations or
liabilities whatsoever on Wachovia Capital Markets, LLC, the cover page to the
Loan Agreement is hereby amended by adding the following immediately above the
date contained on such cover page:

 

“WACHOVIA CAPITAL MARKETS, LLC, as Sole Lead Arranger, Manager and Bookrunner”



--------------------------------------------------------------------------------

5. Concentration. Section 1.28(n) of the Loan Agreement is hereby amended by
deleting such section in its entirety and substituting the following therefor:

 

“(n) the aggregate amount of such Accounts owing by a single account debtor
(other than Wal-Mart, Kohls, Mervyns, J.C. Penney, Target, Sears Roebuck & Co.,
or Federated and May on a combined basis) do not constitute more than fifteen
(15%) percent of the aggregate amount of all otherwise Eligible Accounts and
such Accounts owing by each of Kohls, Wal-Mart, or Federated and May on a
combined basis in each case do not constitute more than twenty-five (25%)
percent of the aggregate amount of all otherwise Eligible Accounts and such
Accounts owing by each of Mervyns, J.C. Penney, Target or Sears Roebuck & Co. do
not in each case constitute more than twenty (20%) percent of the aggregate
amount of all otherwise Eligible Accounts (but the portion of the Accounts not
in excess of the applicable percentages may be deemed Eligible Accounts);”

 

6. Loans. Section 2.1(b) of the Loan Agreement is hereby amended by:

 

6.1 deleting “$60,000,000” from clause (iii) of such Section and substituting
the amount of “$90,000,000” therefor; and

 

6.2 deleting the period at the end of such Section and adding the following
immediately at the end thereof:

 

“; and (iv) the aggregate amount of Loans and Letter of Credit Accommodations
outstanding at any time to Farah UK shall not exceed the lesser of (A) the
Borrowing Base of Farah UK at such time or (B) $5,000,000”.

 

7. Letter of Credit Accommodations. Section 2.2(e) of the Loan Agreement is
hereby amended by deleting the reference therein to “$30,000,000” and
substituting the amount of “$60,000,000” therefor.

 

8. Fees. Section 3.2(a) of the Loan Agreement is hereby deleted in its entirety
and the following substituted therefor:

 

“(a) Borrowers shall pay to Agent for the ratable benefit of Lenders monthly an
unused line fee at a rate equal to the percentage (on a per annum basis) set
forth below calculated upon the amount by which $70,000,000 for the period
commencing October 1 of each year and ending on March 31 of the immediately
following year, or $50,000,000 for the period commencing April 1 of each year
and ending on September 30 of such year, exceeds the average daily principal
balance of the outstanding Loans and Letter of Credit Accommodations during the
immediately preceding month (or part thereof) while the Loan Agreement is in
effect and for so long thereafter as any Obligations are



--------------------------------------------------------------------------------

outstanding. Such fee shall be payable on the first day of each month in
arrears. The percentage used for determining the unused line fee shall be
one-quarter of one (.25%) percent; provided, that, effective as of the first
(1st) day of the second month of each fiscal quarter (commencing with the fiscal
quarter ending on July 31, 2005), the percentage used for determining the unused
line fee shall be as set forth below if either (i) the sum of the Quarterly
Average Excess Availability for the immediately preceding fiscal quarter plus
the Excess Cash as of the last day of the immediately preceding fiscal quarter
is at or within the amounts indicated for such percentage or (ii) the Leverage
Ratio as of the last day of the immediately preceding fiscal quarter (which
ratio for this purpose shall be calculated based on the four (4) immediately
preceding fiscal quarters) is at or within the levels indicated for such
percentage:

 

Quarterly Average

Excess Availability plus

Excess Cash

--------------------------------------------------------------------------------

 

Leverage Ratio

--------------------------------------------------------------------------------

   Unused Line
Fee Percentage


--------------------------------------------------------------------------------

  $80,000,000 or more   1.75 to 1.00 or less    .25 %  Greater than or equal to
$65,000,000 and less than $80,000,000   Greater than 1.75 to 1.00 but equal to
or less than 2.00 to 1.00    .25 %  Greater than or equal to $50,000,000 and
less than $65,000,000   Greater than 2.00 to 1.00 but equal to or less than 3.00
to 1.00    .25 %  Greater than or equal to $40,000,000 and less than $50,000,000
  Greater than 3.00 to 1.00 but equal to or less than 4.00 to 1.00    .375 % 
Less than $40,000,000   Greater than 4.00 to 1.00    .375 % 

 

provided, that, (A) the unused line fee percentage shall be calculated and
established once each fiscal quarter (commencing with the fiscal quarter ending
on July 31, 2005) and (B) the unused line fee percentage shall be the lower
percentage set forth above based on (1) the sum of the Quarterly Average Excess
Availability plus the Excess Cash as provided above or (2) the Leverage Ratio.”

 

9. Collection of Accounts. Section 6.3(a) of the Loan Agreement is hereby
amended by deleting such Section in its entirety and substituting the following
therefor:

 

“(a) Borrowers and Guarantors shall establish and maintain, at their expense,
blocked accounts or lockboxes and related blocked accounts (in either case,
“Blocked Accounts”), as Agent may specify, with such banks as are acceptable to
Agent



--------------------------------------------------------------------------------

into which Borrowers and Guarantors shall promptly deposit and direct their
respective account debtors to directly remit all payments on Receivables and all
payments constituting proceeds of Inventory or other Collateral in the identical
form in which such payments are made, whether by cash, check or other manner.
Borrowers and Guarantors shall deliver, or cause to be delivered to Agent a
Deposit Account Control Agreement (or in the case of Farah UK, letters of notice
and acknowledgment in form and substance satisfactory to Agent) duly authorized,
executed and delivered by each bank where a Blocked Account is maintained as
provided in Section 5.2 hereof or at any time. Agent shall instruct the
depository banks at which the Blocked Accounts of the US Loan Parties are
maintained to transfer the funds on deposit in such Blocked Accounts to such
operating bank account of the US Loan Parties as Borrower Agent may specify in
writing to Agent until such time as Agent shall notify the depository bank
otherwise. Without limiting any other rights or remedies of Agent or Lenders,
Agent may, at its option, instruct the depository banks at which the Blocked
Accounts of the US Loan Parties are maintained to transfer all available funds
received or deposited into such Blocked Accounts to the Agent Payment Account at
any time that either: (i) an Event of Default shall exist or have occurred and
be continuing, or (ii) the aggregate Excess Availability of Borrowers is less
than $35,000,000. Agent shall send to Borrower Agent a copy of any such written
instruction sent by Agent to such depository bank promptly thereafter. In the
event that, at any time after Agent has instructed such depository banks to
transfer such funds to the Agent Payment Account, each of the conditions set
forth in clauses (i) and (ii) above do not exist or have not occurred and are
not continuing for a period of thirty (30) consecutive days, upon Borrower
Agent’s written request received by Agent within five (5) Business Days after
the end of such thirty (30) day period, Agent shall instruct such depository
banks to transfer the funds on deposit in such accounts to such operating
deposit account of the US Loan Parties as Borrower Agent may specify in writing
to Agent until such time as Agent is entitled to notify and shall notify the
depository bank otherwise as provided above. Notwithstanding anything contained
herein to the contrary, (x) funds on deposit in the Blocked Accounts of Foreign
Loan Parties shall be transferred to the Agent Payment Account unless Agent
otherwise directs and (y) no payments received by Agent from Farah UK (whether
into the Agent Payment Account or otherwise) shall be applied to any Obligations
other than Obligations of Farah UK. Borrowers and Guarantors agree that all
payments made to such Blocked Accounts or other funds received and collected by
Agent or any Lender, whether in respect of the Receivables, as proceeds of



--------------------------------------------------------------------------------

Inventory or other Collateral or otherwise shall be treated as payments to Agent
and Lenders in respect of the Obligations and therefore shall constitute the
property of Agent and Lenders to the extent of the then outstanding
Obligations.”

 

10. Collateral Reporting. Section 7.1(a)(iii) of the Loan Agreement is hereby
amended by inserting the following immediately before the semicolon at the end
of clause (E) of such Section: “and (F) a report of the Priority Payables, and
(G) the Leverage Ratio for the most recently ended fiscal quarter, the Quarterly
Average Excess Availability for the most recently ended fiscal quarter, the
Excess Cash as of the last day of the most recently ended fiscal quarter, and a
schedule of the calculations used in determining, as of the end of such fiscal
quarter, the foregoing.”

 

11. Grant of Security Interest by New Borrower and New Guarantors.

 

11.1 Without limiting the provisions of Section 3 hereof, the Loan Agreement and
the other Financing Agreements, (i) to secure payment and performance of all
Obligations, each New Guarantor (other than Group Holdings) hereby grants to
Agent, for itself and the benefit of Lenders, (ii) to secure payment and
performance of all Obligations of New Borrower, New Borrower hereby grants to
Agent, for itself and the benefit of Lenders, and (iii) to secure payment and
performance of all Obligations of the Foreign Loan Parties, Group Holdings
hereby grants to Agent, for itself and the benefit of Lenders, in each case a
continuing security interest in, a lien upon, and a right of set off against,
and hereby assigns to Agent, for itself and the benefit of Lenders, as security,
all personal property and interests in personal property of New Borrower and
each New Guarantor, whether now owned or hereafter acquired or existing, and
wherever located, including:

 

(a) all Accounts;

 

(b) all general intangibles, including, without limitation, all Intellectual
Property;

 

(c) all goods, including, without limitation, Inventory and Equipment;

 

(d) all chattel paper, including, without limitation, all tangible and
electronic chattel paper;

 

(e) all instruments, including, without limitation, all promissory notes;

 

(f) all documents;

 

(g) all deposit accounts;

 

(h) all letters of credit, banker’s acceptances and similar instruments for
which New Borrower or a New Guarantor is a beneficiary or otherwise entitled to
any payment (contingent or otherwise), and including all letter-of-credit
rights;



--------------------------------------------------------------------------------

(i) all supporting obligations and all present and future liens, security
interests, rights, remedies, title and interest in, to and in respect of
Receivables and other Collateral, including (i) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (ii) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (iii) goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, Receivables or other Collateral, including returned, repossessed
and reclaimed goods, and (iv) deposits by and property of account debtors or
other persons securing the obligations of account debtors;

 

(j) all (i) investment property (including securities, whether certificated or
uncertificated, securities accounts, security entitlements, commodity contracts
or commodity accounts) and (ii) monies, credit balances, deposits and other
property of New Borrower or a New Guarantor now or hereafter held or received by
or in transit to Agent, any Lender or its Affiliates or at any other depository
or other institution from or for the account of New Borrower or a New Guarantor,
whether for safekeeping, pledge, custody, transmission, collection or otherwise;

 

(k) all commercial tort claims, including, without limitation, those identified
in the Information Certificate;

 

(l) to the extent not otherwise described above, all Receivables;

 

(m) all Records; and

 

(n) all products and proceeds of the foregoing, in any form, including insurance
proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.

 

11.2 Notwithstanding anything to the contrary contained in this Section 11
above, the types or items of Collateral described in this Section 11 shall not
include any rights or interest in any contract, license or license agreement
covering personal property of New Borrower or any New Guarantor, if under the
terms of such contract, license or license agreement, or applicable law with
respect thereto, the grant of a security interest or lien therein to Agent is
prohibited and such prohibition has not been or is not waived or the consent of
the other party to such contract, license or license agreement has not been or
is not otherwise obtained; provided, that, the foregoing exclusion shall in no
way be construed (a) to apply if any such prohibition is unenforceable under the
UCC or other applicable law or (b) so as to limit, impair or otherwise affect
Agent’s unconditional continuing security interests in and liens upon any rights
or interests of New Borrower or any New Guarantor in or to monies due or to
become due under any such contract, license or license agreement (including any
Receivables).

 

11.3 Notwithstanding anything to the contrary contained in the Loan Agreement,
this Amendment or any of the other Financing Agreements, the Collateral
consisting of Capital Stock of any Foreign Loan Party which secures the
Obligations of US Loan Parties shall not exceed sixty-five (65%) percent of the
issued and outstanding Capital Stock of such Foreign Loan Party.



--------------------------------------------------------------------------------

11.4 Notwithstanding anything to the contrary contained in this Amendment, the
Loan Agreement or any of the other Financing Agreements:

 

(a) as of the date hereof, with respect to all Foreign Loan Parties (other than
Supreme Canada) (i) no security interest granted by any such Foreign Loan Party
under any of the Financing Agreements shall secure any Obligations of the US
Loan Parties, (ii) no such Foreign Loan Party (whether as a guarantor or
otherwise) shall be liable in respect of any Obligations of the US Loan Parties
and (iii) no security interest or guarantee (or purported grant of security
interest or guarantee) under the Financing Agreements or other term of the
Financing Agreements shall apply to any Obligation to the extent that it would
result in the granting of a security interest or guarantee or performance of
such term constituting unlawful financial assistance within the meaning of
section 151 of the Companies Act of England and Wales or Section 60 of the Irish
Companies Act, 1963 as amended; and

 

(b) from and after the date hereof, Agent, without the consent of the Required
Lenders or all Lenders, shall have the right, in its sole discretion, (i) to
modify or amend the guaranty executed by Supreme Canada in favor of Agent so
that, after giving effect to any such amendment or modification, (A) any
security interest granted by Supreme Canada under any of the Financing
Agreements shall not secure any Obligations of the US Loan Parties, and (B)
Supreme Canada (whether as a guarantor or otherwise) shall not be liable in
respect of any Obligations of the US Loan Parties and (ii) to modify or amend
the Pledge and Security Agreement, dated as of October 1, 2002, executed and
delivered by Parent in favor of Agent, so that, after giving effect thereto,
only sixty five (65%) percent of the outstanding Capital Stock of Supreme Canada
shall be pledged to Agent as collateral for the Parent’s guarantee of the
Obligations of US Loan Parties to Agent and Lenders.

 

11.5 The grant of a security interest in the Collateral of the Foreign Loan
Parties in favor of Agent under the laws of Ireland, England and Wales is
further evidenced by other Financing Agreements.

 

12. Use of Proceeds. Notwithstanding anything to the contrary contained in the
Loan Agreement, Borrowers shall use a portion of the proceeds of the Loans for
payments of the purchase price required to be paid to Sellers pursuant to and in
accordance with the terms of the Tropical Acquisition Agreements as in effect on
the date hereof and cost, expenses and fees incurred in connection with the
preparation, negotiation, execution and delivery of this Amendment No. 7;
provided, that, none of the proceeds of any Loan to Farah UK shall be used to
pay any portion of the purchase price for the Acquired Stock.

 

13. Liens. Section 9.8 of the Loan Agreement is hereby amended by (a) deleting
the period at the end of subsection (p) of such Section and replacing it with “;
and” and (b) adding at the end of such Section new subsections as follows:

 

“(q) the security interests in and liens and mortgages upon Real Property of
Borrowers and Guarantors or their Subsidiaries to secure the Indebtedness
permitted under Section 9.9(r) hereof; and

 

(r) the security interests and liens on assets of Subsidiaries incorporated or
formed outside of the United States of America which are neither Borrowers nor
Guarantors to secure Indebtedness in an outstanding amount not to exceed
$1,000,000 at any time.”



--------------------------------------------------------------------------------

14. Indebtedness.

 

(a) Section 9.9(f)(iv) of the Loan Agreement is hereby amended by inserting the
following immediately before the comma at the end of such Section: “, and except
that Parent may, after prior written notice to Agent, amend the terms thereof to
permit Borrowers and Guarantors to consummate certain assets sales and to permit
Borrowers and Guarantors to incur certain indebtedness in each case pursuant to
an amendment that is in form and substance satisfactory to Agent.”

 

(b) Section 9.9(j) of the Loan Agreement is hereby amended by (i) deleting
“$60,000,000” from clause (ii) of such Section and replacing it with
“$110,000,000” and (ii) inserting the following immediately before the comma at
the end of clause (iv) of such Section: “and except that, Borrowers may, after
prior written notice to Agent, amend a Letter of Credit Facility Agreement with
a Letter of Credit Issuer to increase the amount of Indebtedness permitted
outstanding thereunder so long as (A) the aggregate outstanding amount of all
Indebtedness under the Letter of Credit Facilities shall not exceed $110,000,000
at any time and (B) Agent shall have received an amendment to the Letter of
Credit Intercreditor Agreement with such Letter of Credit Issuer, in form and
substance satisfactory to Agent, duly authorized, executed and delivered by such
Letter of Credit Issuer, Borrowers and Guarantors (it being understood that in
no event shall Borrowers or Guarantors obtain under the Letter of Credit
Facility any commercial letter of credit which supports the purchase of
Inventory unless such letter of credit requires Borrowers and Guarantors to pay
the reimbursement obligation under such letters of credit on the day on which a
drawing is made under such letter of credit),”.

 

(c) Section 9.9 of the Loan Agreement is hereby amended by (i) deleting the
period at the end of subsection (q) of such Section and replacing it with “;
and” and (ii) adding at the end of such Section a new subsection as follows:

 

“(r) Indebtedness of Borrowers and Guarantors and their Subsidiaries arising
after the effective date of Amendment No. 7 pursuant to a mortgage loan in
immediately available funds by a financial institution to Borrowers and
Guarantors and their Subsidiaries based on the value of Real Property of
Borrowers and Guarantors and their Subsidiaries, provided, that, as to such
Indebtedness, (i) Agent shall have received not less than thirty (30) days prior
written notice of the intention of Borrowers and Guarantors and their
Subsidiaries to incur such Indebtedness, which notice shall set forth in
reasonable detail satisfactory to Agent, the amount of such proposed
Indebtedness, the person to whom such Indebtedness is proposed to be owed, the
proposed interest rate, schedule of repayments and maturity date with respect
thereto and such other information with respect thereto as Agent may request,
(ii) Agent shall have received true, correct and complete copies of all
agreements, documents and instruments



--------------------------------------------------------------------------------

evidencing or otherwise related to such Indebtedness, as duly authorized,
executed and delivered by the parties thereto, (iii) promptly following Agent’s
request, Agent shall have received a Collateral Access Agreement with respect to
the Real Property subject to the mortgage and lien to secure such Indebtedness
from the person to whom such Indebtedness is owed, duly authorized, executed and
delivered by such person, in form and substance satisfactory to Agent, (iv) such
Indebtedness shall be incurred by Borrowers and Guarantors and their
Subsidiaries in a bona fide arm’s length transaction, (v) such Indebtedness
shall not be owed to any shareholder, officer, director, agent, employee or
other Affiliate of any Borrower or Guarantor or Subsidiary, (vi) Borrowers,
Guarantors and their Subsidiaries shall cause the person to whom such
Indebtedness is owed to remit all of the proceeds of the loan giving rise to
such Indebtedness directly to Agent for application to the Obligations or, if
such Indebtedness is incurred in connection with the purchase of Real Property
permitted under Section 9.10(k) hereof, to pay the purchase price of such Real
Property, the cost of improvement of such Real Property or other amounts related
to either of the foregoing, (vii) in no event shall Borrowers, Guarantors or
their Subsidiaries make, or be required to make, payments in respect of the
principal balance of such Indebtedness in any twelve (12) consecutive month
period that in the aggregate exceed the amount equal to twenty (20%) percent of
the original principal amount of such Indebtedness, (viii) Real Property of
Borrowers, Guarantors and their Subsidiaries, the value of which is the basis
for such loan, shall be the only collateral for such Indebtedness, (ix) in no
event shall the aggregate amount of all such Indebtedness exceed $10,000,000
outstanding at any time, (x) as of the date of incurring such Indebtedness and
after giving effect thereto, no Default or Event of Default shall exist or have
occurred, and (xi) Borrowers, Guarantors and their Subsidiaries shall furnish to
Agent all notices or demands in connection with such Indebtedness either
received by any Borrower or Guarantor or on its behalf promptly after the
receipt thereof, or sent by any Borrower or Guarantor or on its behalf,
concurrently with the sending thereof, as the case may be.”

 

15. Loans, Investments, Etc.

 

(a) Section 9.10(c) of the Loan Agreement is hereby amended by deleting such
Section and replacing it with the following:

 

“(c) the existing equity investments of each Borrower and Guarantor as of the
date hereof in its Subsidiaries, except that, on the effective date of Amendment
No. 7, Parent may make a capital contribution to Group Holdings in an amount not
to exceed



--------------------------------------------------------------------------------

$12,000,000, so long as Group Holdings immediately applies the proceeds of such
capital contribution to pay the purchase price for the Acquired Stock and the
International Trademark Interests of Sellers purchased from the Sellers;
provided, that, (i) such capital contribution shall be funded solely with
proceeds of the intercompany loan made by Supreme to Parent in accordance with
Section 9.10(g)((iv) hereof and (ii) no Borrower or Guarantor shall have any
further obligations or liabilities to make any capital contributions or other
additional investments or other payments to or in or for the benefit of any such
Subsidiaries;”

 

(b) Section 9.10(g) of the Loan Agreement is hereby amended by adding the
following clauses immediately after the end of clause (iii) of such Section:

 

“(iv) no US Loan Party shall make any loans to any Foreign Loan Party (unless
otherwise consented to by Agent in writing), except that (A) on the effective
date of Amendment No. 7, Supreme may make a loan to Parent so long as Parent
immediately applies the proceeds of such loan to make a capital contribution to
Group Holdings in an amount not to exceed $12,000,000 and Group Holdings
immediately applies the proceeds of such capital contribution to pay the
purchase price for the Acquired Stock and the Sellers’ International Trademark
Interests, and (B) US Loan Parties may make loans to Farah UK in an aggregate
outstanding amount not to exceed $500,000 at any time so long as, as of the date
of any such loan and after giving effect thereto, no Default or Event of Default
shall exist or have occurred and be continuing;

 

(v) Farah UK shall not make any loans to any other Borrower or Guarantor;”

 

(c) Section 9.10 of the Loan Agreement is hereby amended by (i) deleting the
period at the end of subsection (j) of such Section and replacing it with “;
and” and (ii) adding at the end of such Section a new subsection as follows:

 

“(k) the purchase by any Borrower or Guarantor or Subsidiary of Real Property
located outside the United States, provided, that, each of the following
conditions is satisfied as determined by Agent in good faith:

 

(i) as of the date of such purchase and after giving effect thereto, no Default
or Event of Default shall exist or have occurred and be continuing,

 

(ii) as of the date of any payment in connection with such acquisition and after
giving effect thereto, the aggregate



--------------------------------------------------------------------------------

amount of the Excess Availability of Borrowers shall have been not less than
$15,000,000 for each of the immediately preceding ten (10) consecutive days and
the aggregate amount of the Excess Availability of Borrowers shall be not less
than $15,000,000 after giving effect to any such payment,

 

(iii) Agent shall have received not less than ten (10) Business Days’ prior
written notice of the proposed purchase and such information with respect
thereto as Agent may reasonably request, including (A) the proposed date and
amount of the acquisition, (B) a list and description of the Real Property to be
purchased, and (C) the total purchase price for the Real Property to be
purchased (and the terms of payment of such purchase price),

 

(iv) promptly upon Agent’s request, the Borrower or Guarantor or Subsidiary
purchasing such Real Property shall deliver or cause to be delivered to Agent,
true, correct and complete copies of all agreements, documents and instruments
relating to such purchase,

 

(v) the Real Property purchased by any Borrower or Guarantor or Subsidiary shall
be free and clear of any security interest, mortgage, pledge, lien, charge or
other encumbrance (other than those permitted in this Agreement) and Agent shall
have received evidence satisfactory to it of the same,

 

(vi) the purchase by any Borrower or Guarantor or Subsidiary of such Real
Property shall not violate any law or regulation or any order or decree of any
court or Governmental Authority in any material respect and shall not and will
not conflict with or result in the breach of, or constitute a default in any
respect under, any material agreement, document or instrument to which such
Borrower, or Guarantor or Subsidiary or any Affiliate is a party or may be
bound, or result in the creation or imposition of, or the obligation to grant,
any lien, charge or encumbrance upon any of the property of such Borrower, or
Guarantor or Subsidiary or any Affiliate (other than those permitted in this
Agreement) or violate any provision of the certificate of incorporation,
by-laws, certificate of formation, operating agreement or other organizational
documentation of such Borrower or Guarantor or Subsidiary,

 

(vii) such purchase shall be in a bona fide arms’ length transaction with a
person that is not an Affiliate of any Borrower or Guarantor,



--------------------------------------------------------------------------------

(viii) no Borrower or Guarantor shall become obligated with respect to any
Indebtedness, nor any of its property become subject to any security interest or
lien, pursuant to such purchase unless such Borrower or Guarantor could incur
such Indebtedness or create such security interest or lien hereunder or under
the other Financing Agreements, and

 

(ix) promptly upon Agent’s request, Agent shall have received, in form and
substance satisfactory to Agent, (A) all Collateral Access Agreements and other
consents, waivers, acknowledgments and other agreements from third persons which
Agent may reasonably deem necessary or desirable in order to permit, protect and
perfect its security interests in and liens upon the Collateral, and (B) such
other agreements, documents and instruments as Agent may request in connection
therewith.”

 

16. Minimum EBITDA. Section 9.17 of the Loan Agreement is hereby deleted in its
entirety and the following substituted therefor:

 

“9.17 Minimum EBITDA. At any time that the aggregate amount of the Excess
Availability is less than $35,000,000, (a) the EBITDA of Parent and its
Subsidiaries (on a consolidated basis) for the preceding twelve (12) consecutive
months (treated as a single accounting period) as of the end of the most recent
fiscal month for which Agent or any Lender has received financial statements of
Borrowers or Guarantors, shall be not less than $50,000,000 (after giving effect
to the EBITDA of Farah UK and its Subsidiaries on a pro forma basis in a manner
satisfactory to Agent) and (b) the EBITDA of Parent and its Subsidiaries (on a
consolidated basis) as of the end of the most recent two (2) fiscal months, on a
combined basis, for which Agent or any Lender has received financial statements
of Borrowers or Guarantors shall be positive.”

 

17. Expenses. Section 9.19(f) of the Loan Agreement is hereby amended by
deleting the reference therein to “$750” and substituting the amount of “$850”
therefor.

 

18. Collateral Matters. Section 12.11 of the Loan Agreement is hereby amended by
inserting the following new clauses immediately at the end of such Section:

 

“(e) If, after the date hereof, Borrowers and Guarantors incur Indebtedness from
a Person other than a Lender in accordance with the terms of this Agreement and
Borrowers and Guarantors are required to grant a first priority perfected
security interest in certain Intellectual Property to secure such Indebtedness,
then Agent shall agree to subordinate its security interest in such Intellectual
Property pursuant to an intercreditor agreement between Agent and the holder of
such Indebtedness;



--------------------------------------------------------------------------------

provided, that, (i) no Default or Event of Default shall exist or have occurred
and be continuing and (ii) the terms of such intercreditor agreement shall be
reasonably satisfactory to Agent.

 

(f) Each Lender authorizes Agent to enter into, execute, deliver and carry out
the terms of the intercreditor agreement described in Section 12.11(e) hereof.”

 

19. Schedules to Loan Agreement. The Loan Agreement is hereby amended by adding
a new Schedule 1 thereto in the form of Exhibit B to this Amendment No. 7.

 

20. Representations, Warranties and Covenants. Borrowers and Guarantors
(including New Borrower and New Guarantors) jointly and severally, represent,
warrant and covenant with and to Agent and Lenders as follows, which
representations, warranties and covenants shall survive the execution and
delivery hereof:

 

20.1 This Amendment No. 7, the Tropical Supplemental Financing Agreements and
the Restructuring Supplemental Financing Agreements have been duly authorized,
executed and delivered by all necessary action on the part of each Borrower and
Guarantor which is a party hereto and thereto and, if necessary, their
respective stockholders, and is in full force and effect as of the date hereof,
as the case may be, and the agreements and obligations of Borrowers and
Guarantors contained herein and therein constitute legal, valid and binding
obligations of Borrowers and Guarantors enforceable against them in accordance
with their terms except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

20.2 No action of, or filing with, or consent of any Governmental Authority
(other than the filing of UCC financing statements, the filing of the Share
Mortgage granted by Group Holdings in favor of Agent and the Debenture granted
by Farah UK in favor of the Agent with the Companies House in England and the
filing of particulars of each of the Share Mortgages granted by Parent in favor
of Agent and the Debenture executed by Group Holdings in favor of the Agent with
the Companies Registration Office in Ireland), and no approval or consent of any
other party, is required to authorize, or is otherwise required in connection
with, the execution, delivery and performance of this Amendment No. 7, the
Tropical Supplemental Financing Agreements and the Restructuring Supplemental
Financing Agreements (other than the consent and/or acknowledgement of the
relevant depository bank in relation to the Deposit Account Control Agreements
(or notices and acknowledgements, as the case may be) with the banks at which
the deposit accounts of Farah UK are maintained).

 

20.3 None of the transactions contemplated by this Amendment No. 7, the Tropical
Supplemental Financing Agreements or the Restructuring Supplemental Financing
Agreements are in contravention of any applicable law, or the terms of any
agreement to which any Borrower or Guarantor is a party or by which any property
of any Borrower or Guarantor is bound.



--------------------------------------------------------------------------------

20.4 Agent will have on or prior to the date thirty (30) days from the date
hereof, a valid and perfected first priority security interest in the assets of
New Borrower and New Guarantors, subject only to the liens indicated on Schedule
8.4 to the Information Certificate and the other liens permitted under Section
9.8 of the Loan Agreement.

 

20.5 After giving effect to the amendments provided for herein, including the
new Information Certificate included with this Amendment No. 7, all of the
representations and warranties set forth in the Loan Agreement and the other
Financing Agreements, each as amended hereby, are true and correct in all
material respects on and as of the date hereof as if made on the date hereof,
except to the extent any such representation or warranty is made as of an
earlier specified date, in which case such representation or warranty shall have
been true and correct as of such date.

 

20.6 After giving effect to the amendments provided for herein and the Tropical
Acquisition and other transactions contemplated hereby and in the Tropical
Acquisition Agreements, each Borrower (including New Borrower) is not insolvent
(as such term is defined in the US Bankruptcy Code and any applicable state law)
or will not become insolvent, and does not have unreasonably small capital after
the consummation of the transactions contemplated hereby and thereby to continue
to engage in its business and has not incurred liabilities as a result of the
transactions contemplated hereby and thereby that are beyond its ability to pay
as such liabilities mature.

 

20.7 The Tropical Acquisition Agreements and the transactions contemplated
thereby have been duly executed, delivered and performed in accordance with
their terms, including the fulfillment (not the waiver, except as disclosed and
consented to by Agent) of all conditions precedent set forth therein. Pursuant
to the Tropical Acquisition Agreements and the transactions contemplated
thereby, Group Holdings has acquired and has good and marketable title to the
Acquired Stock and the International Trademark Interests of Sellers, PEI
Licensing has acquired and has good and marketable title to the Acquired
Intellectual Property, Tampa DC has acquired and has good and marketable title
to the Acquired Real Estate, PE Shared Services has acquired and has good and
marketable title to the Acquired Shared Services Assets, and Supreme has
acquired and has good and marketable title to the Acquired Remaining Assets, in
each case free and clear of all claims, liens, pledges and encumbrances of any
kind, except as permitted under Section 9.8 of the Loan Agreement. The Acquired
Assets consist solely of the Acquired Intellectual Property, the Acquired Real
Estate, the Acquired Shared Services Assets, the International Trademark
Interests of Sellers and the Acquired Remaining Assets. The total amount of the
purchase price and other consideration required to be paid by Borrowers and
Guarantors for the Acquired Stock and the Acquired Assets does not exceed
$88,500,000.

 

20.8 All actions and proceedings required by the Tropical Acquisition
Agreements, the Bankruptcy Sale Order, applicable law or regulation (including,
but not limited to, compliance with the Hart-Scott-Rodino Anti-Trust
Improvements Act of 1976, as amended and all applicable securities laws) have
been taken and the transactions contemplated thereby have been duly and validly
taken and consummated.

 

20.9 Agent has, on or before the date hereof, received from Borrowers, true,
complete and correct copies of the Bankruptcy Sale Order, the Tropical
Acquisition Agreements, and all notices, instruments, documents and agreements
related thereto, including all exhibits and schedules thereto.



--------------------------------------------------------------------------------

20.10 Borrowers and Guarantors shall take such steps and execute and deliver,
and cause to be executed and delivered, to Agent, such additional UCC financing
statements and termination statements, and other and further agreements,
documents and instruments as Agent may require in order to more fully evidence,
perfect and protect Agent’s first priority security interest in the Collateral
(including the Collateral of New Borrower and New Guarantors).

 

20.11 As of the date hereof, no Default or Event of Default exists or has
occurred and is continuing.

 

20.12 As of date hereof, the aggregate commitments of the Letter of Credit
Issuers under the Letter of Credit Facility Agreements is $60,000,000 and the
maturity date of the obligations of Borrowers under the Letter of Credit
Facility Agreements is not earlier than May 31, 2005.

 

20.13 No court of competent jurisdiction has issued any injunction, restraining
order or other order which prohibits consummation of the transactions described
in the Tropical Acquisition Agreements or the Bankruptcy Sale Order and no
governmental or other action or proceeding has been commenced, seeking any
injunction, restraining order or other order which seeks to void or otherwise
modify the transactions described in the Tropical Acquisition Agreements or the
Bankruptcy Sale Order.

 

20.14 The Bankruptcy Sale Order has been duly entered and all conditions
contained therein have been fully complied with and satisfied, is valid,
subsisting and continuing, has not been revoked, remanded, vacated, appealed,
modified, reversed on appeal or revoked, remanded, vacated, reversed or modified
by any Bankruptcy or District Court Judge, is final and non-appealable and is
not subject to any pending appeal and includes a finding that Borrowers and
Guarantors have undertaken the transactions contemplated by the Tropical
Acquisition Agreements in good faith, as that term is used in Section 363(m) of
the Bankruptcy Code, and as such, is entitled to all of the protections afforded
thereby.

 

20.15 Prior to the consummation of the sale of the Acquired Assets by Seller,
each Person who was revealed as holding a lien on or security in any of the
Acquired Assets in the lien searches provided by Borrowers and Guarantors to
Agent before the sale of the Acquired Assets, received written notice of the
intention of Sellers to sell the Acquired Assets.

 

21. Conditions Precedent. The effectiveness of the consent and amendments
contained herein shall only be effective upon the satisfaction (or waiver by
Agent) of each of the following conditions precedent in a manner satisfactory to
Agent:

 

21.1 Agent shall have received executed counterparts of this Amendment No. 7
(including all schedules and exhibits hereto), the Restructuring Supplemental
Financing Agreements and the Tropical Supplemental Financing Agreements, duly
authorized, executed and delivered by the respective party or parties hereto;

 

21.2 [Intentionally Omitted];



--------------------------------------------------------------------------------

21.3 each of the Tropical Acquisition Agreements and the transactions
contemplated thereby shall have been or shall be duly authorized, executed and
delivered by the respective parties thereto prior to or contemporaneously with
the effectiveness thereof;

 

21.4 Agent shall have received, in form and substance satisfactory to Agent,
true, correct and complete copies of the Bankruptcy Sale Order and the Tropical
Acquisition Agreements, duly executed, authorized and delivered by each of the
parties thereto;

 

21.5 all conditions precedent to the obligations of the parties to the Tropical
Acquisition Agreements shall have been fulfilled (and not merely waived, except
if approved in writing by Agent), at or before the consummation of the Tropical
Acquisition;

 

21.6 all actions and proceedings required by the Tropical Acquisition
Agreements, the Bankruptcy Sale Order, applicable law or regulation and the
transactions contemplated thereby shall have been duly and validly taken in
accordance with the terms thereof, and all required consents thereto under any
agreement, document or instrument to which Borrowers, Guarantors or any of their
affiliates is a party or by which any of its or their properties are bound, and
all applicable consents or approvals of each Governmental Authority, shall have
been obtained and be in full force and effect;

 

21.7 no court of competent jurisdiction shall have issued any injunction,
restraining order or other order which prohibits the consummation of the
transactions described in the Bankruptcy Sale Order, Tropical Acquisition
Agreements or the Financing Agreements or modifies such transactions, and no
governmental or other action or proceeding shall have been commenced, seeking
any injunction, restraining order or other order which seeks to void or
otherwise modify the transactions described in the Bankruptcy Sale Order, the
Tropical Acquisition Agreements or the Financing Agreements;

 

21.8 Agent shall have received UCC, Federal and State tax lien and judgment
searches with respect to New Borrower (where applicable), New Guarantors (where
applicable) and Sellers in all relevant jurisdictions, as determined by Agent;

 

21.9 Agent shall have received evidence of insurance and loss payee endorsements
(as applicable) required under the Loan Agreement and under the other Financing
Agreements with respect to New Borrower, New Guarantors and the Acquired Assets,
in form and substance satisfactory to Agent, and certificates of insurance
policies and/or endorsements naming Agent as loss payee;

 

21.10 the aggregate amount of the Closing Excess Availability of Borrowers as
determined by Agent, as of the date hereof, shall be not less than $40,000,000
after giving effect to the closing of the Tropical Acquisition and the Loans
made or to be made and Letter of Credit Accommodations issued or to be issued in
connection with the Tropical Acquisition and the other transactions contemplated
hereunder and the amount of any fees and expenses payable in connection
therewith (for purposes of this Section 21.10, “Closing Excess Availability”
shall mean, as to Borrowers, the amount, as determined by Agent, calculated at
any date, equal to: (a) the Borrowing Base (without regard to the Loan Limit
limitation as set forth in Section 1.10(a)(ii) of the definition of Borrowing
Base) of all Borrowers (after giving effect to any



--------------------------------------------------------------------------------

Reserves other than any Reserves in respect of Letter of Credit Accommodations),
minus (b) the sum of (i) the amount of all then outstanding and unpaid
Obligations of Borrowers plus (ii) the amount of all Reserves then established
in respect of Letter of Credit Accommodations, plus (iii) the aggregate amount
of all then outstanding and unpaid trade payables and other obligations of
Borrowers which are outstanding more than sixty (60) days past due as of such
time (other than trade payables or other obligations being contested or disputed
by Borrowers in good faith);

 

21.11 Agent shall have received, in form and substance satisfactory to Agent,
all releases, terminations and such other documents as Agent may request to
evidence and effectuate the termination by the existing lenders to Sellers and
Farah UK of any interest in and to any assets of Farah UK or Acquired Assets,
duly authorized, executed and delivered by it or each of them, including, but
not limited to, UCC termination statements for all UCC financing statements
previously filed by it or any of them or their predecessors, as secured party
with respect to the Acquired Assets;

 

21.12 no material adverse change shall have occurred in the assets, business or
prospects of Borrowers and Guarantors since the date of Agent’s latest field
examination (not including for this purpose the field review referred to in
Section 20.13 below) and no change or event shall have occurred which would
impair the ability of any Borrower or Guarantor to perform its obligations
hereunder or under any of the other Financing Agreements to which it is a party
or of Agent or any Lender to enforce the Obligations or realize upon the
Collateral;

 

21.13 Agent shall have completed a field review of the Records and such other
information with respect to the Acquired Assets as Agent may require to
determine the amount of Loans available to Borrowers (other than New Borrower)
(including, without limitation, current perpetual inventory records and/or
roll-forwards of Accounts and Inventory through the date of closing and test
counts of the Inventory in a manner satisfactory to Agent, together with such
supporting documentation as may be necessary or appropriate, and other documents
and information that will enable Agent to accurately identify and verify the
Collateral), the results of which in each case shall be satisfactory to Agent,
not more than three (3) Business Days prior to the date hereof;

 

21.14 Agent shall have received evidence, in form and substance satisfactory to
Agent, that Agent has a valid perfected first priority security interest in all
of the Collateral (other than the Senior Note Priority Collateral, the Factor
Priority Collateral and the Letter of Credit Issuer Priority Collateral);

 

21.15 Agent shall have received (a) Borrowers’ projected financial statements
for the period from the date hereof through January 31, 2006 which shall be
prepared on a monthly basis, together with a certificate, dated the date hereof,
of the chief financial officer or chief executive officer of Parent stating that
such projected financial statements were prepared by such officer of Parent in
good faith and are based on assumptions that are believed by such officer in
good faith to be reasonable in light of all facts and circumstances known to
Parent at such time, all of which shall be reasonably satisfactory to Agent and
(b) a turnaround plan with respect to the Acquired Assets and operations of
Farah UK, which shall be in form and substances satisfactory to Agent;



--------------------------------------------------------------------------------

21.16 Agent shall have received, in form and substance satisfactory to Agent,
all consents, waivers, acknowledgments and other agreements from third persons
which Agent may deem necessary or desirable in order to permit, protect and
perfect its security interests in and liens upon the Collateral (including the
Collateral of New Borrower and New Guarantors) or to effectuate the provisions
of this Amendment No.7 and the other Financing Agreements;

 

21.17 Agent shall have received, in form and substance satisfactory to Agent,
the Information Certificate duly authorized, executed and delivered by Borrowers
and Guarantors;

 

21.18 Agent shall have received, in form and substance satisfactory to Agent,
(i) the Collateral Assignment of Acquisition Agreements, duly authorized,
executed and delivered by Parent and (ii) the Consent to the Collateral
Assignment, duly authorized, executed and delivered by Sellers;

 

21.19 Agent shall have received a written report of a current appraisal of the
Inventory of Borrowers and Guarantors by an appraiser acceptable to Agent, on
which Agent and Lenders shall be expressly permitted to rely, in form, scope and
methodology satisfactory to Agent, setting forth the net orderly liquidation
value (and on such other basis as Agent may request of each type of category of
Inventory and expressing such value as a percentage of the cost of such
Inventory);

 

21.20 Agent and Lenders shall be satisfied that, immediately after giving effect
to the transactions contemplated to occur under this Amendment No. 7 on the date
hereof, Parent and each Borrower is Solvent.

 

21.21 New Borrower and New Guarantors shall have authorized Agent to prepare and
file such Uniform Commercial Code financing statements and other documents and
instruments which Agent has determined are necessary to perfect or continue
perfecting the security interests of Agent in all of the assets now or hereafter
owned by New Borrower or New Guarantors;

 

21.22 Agent shall have received originals of the shares of the stock
certificates representing one hundred percent (100%) of the issued and
outstanding shares of the Capital Stock of PE Shared Services, together with a
related stock power executed in blank;

 

21.23 Agent shall have received, in form and substance satisfactory to Agent,
either (a) Deposit Account Control Agreements by and among Agent, New Borrower
and each bank where such New Borrower has a collection account, in each case,
duly authorized, executed and delivered by such bank and New Borrower, or (b)
letters of notice and acknowledgement, duly authorized, executed and delivered
by New Borrower and each bank where New Borrower has a collection account;

 

21.24 Agent shall have received a copy of the Certificate of Incorporation (or
comparable document), and all amendments thereto, for each New Guarantor
certified by the Secretary of State (or the equivalent governmental authority)
of its jurisdiction of incorporation as of a recent date certifying that each of
the foregoing documents remains in full force and effect and has not been
modified or amended, except as described therein;



--------------------------------------------------------------------------------

21.25 Agent shall have received, in form and substance satisfactory to Agent,
(a) the Officer’s Certificate of Directors’ Resolutions, Corporate By-Laws,
Incumbency and Shareholder’s Consent of each US Loan Party that is a corporation
(except as to Parent, without the Shareholder’s Consent) and (b) the Officer’s
Certificate of Members’ and Managers’ Resolutions, Operating Agreement,
Incumbency and Members’ Consent of each US Loan Party that is a limited
liability company, in each case evidencing the adoption and subsistence of
resolutions approving the execution, delivery and performance by each US Loan
Party of this Amendment No. 7, the Tropical Supplemental Financing Agreements
and the Restructuring Supplemental Financing Agreements to which it is a party;

 

21.26 Agent shall have received original good standing certificates (or its
equivalent) from the Secretary of State (or comparable official) from each
jurisdiction where each New Guarantor (other than Group Holdings) conducts
business;

 

21.27 Agent shall have received, in form and substance satisfactory to Agent, a
legal opinion of counsel to Borrowers (except Farah UK, as to which the legal
opinion shall be provided to the Agent by Denton Wilde Sapte) and Guarantors
(except Group Holdings, as to which the legal opinion shall be provided to the
Agent by McCann FitzGerald) with respect to the matters contemplated by this
Amendment No. 7, the Tropical Supplemental Financing Agreements, the Tropical
Acquisition Agreements and Restructuring Supplemental Financing Agreements, and
including opinions of counsel qualified in such jurisdictions as Agent may
specify;

 

21.28 No Default or Event of Default shall exist or have occurred and be
continuing;

 

21.29 No court of competent jurisdiction shall have issued any injunction,
restraining order or other order with respect to the Bankruptcy Sale Order which
otherwise prohibits the consummation of the transactions described in the
Bankruptcy Sale Order, the Tropical Acquisition Agreements or the Financing
Agreements or modifies such transactions, and no governmental or other action or
proceeding shall have been commenced, seeking any injunction, restraining order
or other order which seeks to void or otherwise modify the transactions
described in the Bankruptcy Sale Order, the Tropical Acquisition Agreements or
the Financing Agreements; and

 

21.30 Agent shall have received a certified copy of the Bankruptcy Sale Order,
in form and substance satisfactory to Agent, as duly entered by the Bankruptcy
Court in the Chapter 11 Cases and the time within which any Person may contest
or appeal from the Bankruptcy Sale Order shall have expired (or the Bankruptcy
Court shall have entered an order that the stay described in Bankruptcy Rule
6004(g) does not apply to the Bankruptcy Sale Order), without such contest or
appeal having been taken and the Bankruptcy Sale Order shall, inter alia, (i)
contain a finding that Parent has undertaken the transactions contemplated by
the Tropical Acquisition Agreements in good faith, as that term is used in
Section 363(m) of the Bankruptcy Code, and as such, is entitled to all of the
protections afforded thereby and (ii) authorize Sellers to sell the Acquired
Assets, free and clear of any security interests, liens, claims or encumbrances
and to execute, deliver and perform the terms and provisions of all of the
Tropical Acquisition Agreements; and



--------------------------------------------------------------------------------

21.31 Agent shall have received, in form and substances satisfactory to Agent,
the Fee Letter by Borrowers in favor of Wachovia Bank, National Association;

 

21.32 Agent shall have received, in form and substance satisfactory to Agent, a
certified copy of the memorandum and articles of association, certificate of
incorporation and certificate of incorporation on change of name (if any) or
other constitutional documents of each Foreign Loan Party, together with a
certified copy of the register of members of such Foreign Loan Party;

 

21.33 Agent shall have received, in form and substances satisfactory to Agent, a
certified copy of the resolutions of the board of directors of each Foreign Loan
Party approving such Foreign Loan Party’s entry into the Financing Agreements to
which it is a party together with any other authorization necessary or desirable
for the entry into and performance of the Financing Agreements to which such
Foreign Loan Party is a party or which create guarantees or security for the
Obligations of such Foreign Loan Party;

 

21.34 Agent shall have received, in form and substance satisfactory to Agent, a
director’s certificate executed by a director of each Foreign Loan Party (a)
certifying that all corporation action required to enable such Foreign Loan
Party to enter into, execute and perform its obligations under the Financing
Agreements to which it is a party and to authorize the transactions contemplated
therein has been taken, (b) setting out the specimen signatures of those persons
authorized to execute those Financing Agreements to which such Foreign Loan
Party is a party on behalf of such Foreign Loan Party, and (c) certifying that
the performance by such Foreign Loan Party of its rights and obligations under
the Financing Agreements would not contravene any agreement to which it is a
party or by which it is bound;

 

21.35 Agent shall have received a certified copy of each notice required to be
dispatched pursuant to any Debenture included in the Tropical Supplemental
Financing Agreements and acknowledgements from all recipients of such notices as
required by such Debenture or agreement by the relevant recipient of the form of
acknowledgement to be given by it;

 

21.36 Agent shall have received a copy of the mandate for each Blocked Account
in the United Kingdom duly completed (so far as possible) by New Borrower and
evidence satisfactory to Agent that such Blocked Accounts have been opened;

 

21.37 Agent shall have received satisfactory results to all final company and
winding up searches in relation to each Foreign Loan Party; and

 

21.38 Agent shall have received stock certificates representing one hundred
percent (100%) of the issued and outstanding shares of Capital Stock of Farah
UK, sixty-five (65%) percent of the issued and outstanding shares of Capital
Stock of Group Holdings and thirty-five percent (35%) of the issued and
outstanding shares of Capital Stock of Group Holdings, in each case together
with a related stock power executed in blank.

 

22. Effect of this Amendment. This Amendment No.7 and the instruments and
agreements delivered pursuant hereto constitute the entire agreement of the
parties with respect to the subject matter hereof and thereof, and supersede all
prior oral or written communications,



--------------------------------------------------------------------------------

memoranda, proposals, negotiations, discussions, term sheets and commitments
with respect to the subject matter hereof and thereof. Except as expressly
amended pursuant hereto and except for the consent expressly granted herein, no
other changes or modifications or waivers to the Financing Agreements are
intended or implied, and in all other respects the Financing Agreements are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the effective date hereof. To the extent that any provision of the Loan
Agreement or any of the other Financing Agreements are inconsistent with the
provisions of this Amendment No. 7, the provisions of this Amendment No.7 shall
control.

 

23. Further Assurances. Each Borrower and Guarantor shall execute and deliver
such additional documents and take such additional action as may be reasonably
requested by Agent or Lenders to effectuate the provisions and purposes of this
Amendment No.7.

 

24. Governing Law. The rights and obligations hereunder of each of the parties
hereto shall be governed by and interpreted and determined in accordance with
the internal laws of the State of Florida (but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of Florida).

 

25. Binding Effect. This Amendment No.7 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

 

26. Counterparts. This Amendment No.7 may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement. In making proof of this Amendment No.7, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties hereto. Delivery of an executed counterpart of this
Amendment No.7 by telecopier shall have the same force and effect as delivery of
an original executed counterpart of this Amendment No.7. Any party delivering an
executed counterpart of this Amendment No.7 by telecopier also shall deliver an
original executed counterpart of this Amendment No.7, but the failure to deliver
an original executed counterpart shall not affect the validity, enforceability,
and binding effect of this Amendment No.7 as to such party or any other party.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 7 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

SUPREME INTERNATIONAL, LLC,

formerly known as Supreme International, Inc.

By:

 

Perry Ellis International, Inc.,

   

its Managing Member

By:

 

/s/ Rosemary B. Trudeau

--------------------------------------------------------------------------------

Title:

 

VP – Finance

JANTZEN, LLC,

formerly known as Jantzen, Inc.

By:

 

Perry Ellis International, Inc.,

   

its Managing Member

By:

 

/s/ Rosemary B. Trudeau

--------------------------------------------------------------------------------

Title:

 

VP – Finance

PERRY ELLIS MENSWEAR, LLC,

formerly known as Perry Ellis Menswear, Inc.

By:

 

Perry Ellis International, Inc.,

   

its Managing Member

By:

 

/s/ Rosemary B. Trudeau

--------------------------------------------------------------------------------

Title:

 

VP – Finance

SALANT HOLDING LLC,

formerly known as Salant Holding Corporation

By:

 

Perry Ellis International, Inc.,

   

its Managing Member

By:

 

/s/ Rosemary B. Trudeau

--------------------------------------------------------------------------------

Title:

 

VP – Finance

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

FARAH MANUFACTURING (U.K.) LIMITED

By:

 

/s/ Rosemary B. Trudeau

--------------------------------------------------------------------------------

Title:

 

Director

PERRY ELLIS INTERNATIONAL GROUP

HOLDINGS LIMITED

By:

 

/s/ Rosemary B. Trudeau

--------------------------------------------------------------------------------

Title:

 

Director / Secretary

PEI LICENSING, INC.

By:

 

/s/ Rosemary B. Trudeau

--------------------------------------------------------------------------------

Title:

 

Treasurer

SUPREME MUNSINGWEAR CANADA, INC.

By:

 

/s/ Rosemary B. Trudeau

--------------------------------------------------------------------------------

Title:

 

Treasurer

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

JANTZEN APPAREL, LLC,

formerly known as Jantzen Apparel Corp.

By:

 

PEI Licensing, Inc.,

   

its Managing Member

By:

 

/s/ Rosemary B. Trudeau

--------------------------------------------------------------------------------

Title:

 

Treasurer

SUPREME REAL ESTATE I, LLC

By:

 

/s/ Rosemary B. Trudeau

--------------------------------------------------------------------------------

Title:

 

Manager

SUPREME REAL ESTATE II, LLC

By:

 

/s/ Rosemary B. Trudeau

--------------------------------------------------------------------------------

Title:

 

Manager

SUPREME REALTY, LLC

By:

 

/s/ Rosemary B. Trudeau

--------------------------------------------------------------------------------

Title:

 

Manager

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

PERRY ELLIS SHARED SERVICES

   CORPORATION

By:

 

/s/ Rosemary B. Trudeau

--------------------------------------------------------------------------------

Title:

 

Treasurer

WINNSBORO DC, LLC

By:

 

Perry Ellis International, Inc.,

   

its Managing Member

By:

 

/s/ Rosemary B. Trudeau

--------------------------------------------------------------------------------

Title:

 

VP Finance

TAMPA DC, LLC

By:

 

Perry Ellis International, Inc.,

   

its Managing Member

By:

 

/s/ Rosemary B. Trudeau

--------------------------------------------------------------------------------

Title:

 

VP - Finance

PERRY ELLIS REAL ESTATE, LLC,

formerly known as Perry Ellis Real Estate

Corporation

By:

 

Perry Ellis International, Inc.,

   

its Managing Member

By:

 

/s/ Rosemary B. Trudeau

--------------------------------------------------------------------------------

Title:

 

VP - Finance

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

AGREED:

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

successor by merger to Congress Financial Corporation,

as Agent and a Lender

 

By:

 

/s/ L Forte

--------------------------------------------------------------------------------

Title:

 

EVP

 

THE CIT GROUP/COMMERCIAL SERVICES, INC.

 

By:

 

/s/ William Shulman

--------------------------------------------------------------------------------

Title:

 

Vice President

 

THE ISRAEL DISCOUNT BANK OF NEW YORK

 

By:

 

/s/ David Keinan

--------------------------------------------------------------------------------

Title:

 

EVP & COO

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

By:

 

/s/ Bruce Wicks

--------------------------------------------------------------------------------

Title:

 

Firs Vice President

 

HSBC BUSINESS CREDIT (USA) INC.

 

By:

 

/s/ M Tandeen

--------------------------------------------------------------------------------

Title:

 

Vice President



--------------------------------------------------------------------------------

EXHIBIT A

TO

AMENDMENT NO. 7

Information Certificate

See Attached

 

A - 1



--------------------------------------------------------------------------------

AMENDED and RESTATED

INFORMATION CERTIFICATE

OF

PERRY ELLIS INTERNATIONAL, INC

AND ITS SUBSIDIARES

Dated: February 26, 2005,

Congress Financial Corporation (Florida), as Agent

777 Brickell Avenue

Miami, Florida 33131

In connection with certain financing provided or to be provided by Congress
Financial Corporation (Florida) in its capacity as agent acting for and on
behalf of certain lenders (in such capacity, “Agent”) and such lenders
(collectively, “Lenders”), each of the undersigned (individually, a “Company”
and, collectively, the “Companies”) jointly and severally represents and
warrants to Agent and Lenders the following information about it, its
organizational structure and other matters of interest to Agent and Lenders:

 

1. The full and exact name of each Company as set forth in its certificate of
incorporation (or its certificate of formation or other organizational document
filed with the applicable state governmental authority, as the case may be) is
as follows:

See Exhibit A hereto.

 

2. Each Company uses and owns the following trade name(s) in the operation of
its business (e.g. billing, advertising, etc.; note: do not include names which
are product names only):

 

Company

   Trade Names N/A    N/A

 

3. Each Company is a registered organization of the following type (for example,
corporation, limited partnership, limited liability company, etc.):

 

Company

   Type

See Exhibit A hereto.

  

 

A - 2



--------------------------------------------------------------------------------

4. Each Company was organized on the date indicated for such company below,
under the laws of the State indicated below for such Company, and each Company
is in good standing under the laws of such State.

 

Company

   Date of
Organization    Jurisdiction of
Organization

See Exhibit A hereto.

     

 

5. The organizational identification number of each Company issued by its
jurisdiction of organization is as set forth below (or if none is issued by the
jurisdiction of organization indicate “none”):

 

Company

   Date of
Organization    Jurisdiction of
Organization

See Exhibit A hereto.

     

 

6. The Federal Employer Identification Number of each Company is as follows:

 

Company

   Date of
Organization    Jurisdiction of
Organization

See Exhibit A hereto.

     

 

7. Each Company is duly qualified and authorized to transact business as a
foreign organization in the following states and is in good standing in such
states:

 

Company

   Jurisdiction

See Exhibit A hereto.

  

 

8. Since the date of its organization, the name of each Company as set forth in
its organizational documentation as filed of record with the applicable state
authority has been changed as follows:

 

Company

   Date of
Change    Prior
Name

 

A - 3



--------------------------------------------------------------------------------

See Exhibit A for name changes and changes in type of entity.

In June 1999, Supreme International Corporation changed its name to Perry Ellis
International, Inc., a Florida corporation.

 

9. In the last five years, Perry Ellis International, Inc. (“Perry Ellis”) has
made or entered into the following mergers or acquisitions in excess of $1.0
million:

 

  i. In December 2005, Perry Ellis entered into an asset purchase agreement with
Tropical Sportswear Int’l Corporation and certain of its subsidiaries to
purchase certain domestic operating assets and the capital stock of Farah
Manufacturing (U.K.) Limited for $88.5 million, subject to an adjustment based
on Tropical’s accounts receivable and inventory as of the closing date.

 

  ii. In October 2003, Jantzen Apparel Corp. acquired the Redsand business from
Redsand Inc. pursuant to an asset purchase agreement for approximately $1.75
million.

 

  iii. In June 2003, Perry Ellis acquired Salant Corporation for approximately
$91.0 million pursuant to an agreement and plan of merger.

 

  iv. In March 2002, Perry Ellis acquired the Jantzen business pursuant to an
asset purchase agreement from subsidiaries of VF Corporation for approximately
$24.0 million.

 

  v.

In November 2000, Perry Ellis acquired various trademarks, including the Mondo
di Marco® trademark from the bankruptcy estate of Mondo, Inc. for $1.75 million.

 

  vi. In July 2000, Perry Ellis acquired the Pro-Player, Artex, Fun Gear and
Salem Sportswear from the bankruptcy estate of Fruit of the Loom, Inc. for
approximately $1.30 million.

 

10. The chief executive office and mailing address of each Company is located at
the address indicated for such Company on Schedule 8.2 hereto.

 

11. The books and records of each Company pertaining to accounts, contract
rights, inventory, and other assets are located at the addresses indicated for
such Company on Schedule 8.2 hereto.

 

12. Each Company has other places of business and/or maintains inventory or
other assets only at the addresses (indicate whether locations are owned, leased
or operated by third parties and if leased or operated by third parties, their
name and address) indicated for such Company on Schedule 8.2 hereto.

 

A - 4



--------------------------------------------------------------------------------

13. The places of business or other locations of any assets used by each Company
during the last four (4) months other than those listed above are as indicated
for such Company on Schedule 8.2 hereto.

 

14. Each Company’s assets are owned and held free and clear of liens, mortgages,
pledges, security interests, encumbrances or charges except as set forth on
Schedule 8.4 hereto.

 

15. There are no judgments or litigation pending by or against any Company, its
subsidiaries and/or affiliates or any of its officers/principals, except as set
forth on Schedule 8.6 hereto.

 

16. Each Company is in compliance with all environmental laws applicable to its
business or operations except as set forth on Schedule 8.8 hereto.

 

17. No Company has any deposit accounts, investment accounts, securities account
or similar accounts with any bank, savings and loan or other financial
institution, except as set forth on Schedule 8.10 hereto for the purposes and of
the types indicated therein.

 

18. No Company owns or licenses any trademarks, patents, copyrights or other
intellectual property, except as set forth on Schedule 8.11 hereto (indicate
type of intellectual property and whether owned or licensed, registration
number, date of registration, and, if licensed, the name and address of the
licensor).

 

19. Each Company is affiliated with, or has ownership in, the corporations
(including subsidiaries) and other organizations set forth on Schedule 8.12
hereto.

 

20. The names of the stockholders (or members or partners, including general
partners and limited partners) of each Company and their holdings are as set
forth on Schedule 8.12 hereto (if stock or other interests are widely held
indicate only holders owning 10% or more of the voting stock or other
interests).

 

21. No Company is a party to or bound by an collective bargaining or similar
agreement with any union, labor organization or other bargaining agent except as
set forth on Schedule 8.13 hereto (indicate date of agreement, parties to
agreement, description of employees covered, and date of termination).

 

22. No Company is a party to or bound by any “material contract” except as set
forth on Schedule 8.15 hereto. For this purpose a “material contract” means any
contract or other agreement, written or oral, of such Company required to be
filed with the Securities and Exchange Commission.

 

A - 5



--------------------------------------------------------------------------------

23. No Company has any “indebtedness” except as set forth on Schedule 9.9
hereto. For this purpose, the term “indebtedness” means any liability, whether
or not contingent, in respect of borrowed money (whether or not the recourse of
the lender is to the whole of the assets of such Company or only to a portion
thereof) or evidenced by bonds, notes, debentures or similar instruments;
representing the balance deferred and unpaid of the purchase price of any
property or services (except any such balance that constitutes an account
payable to a trade creditor (whether or not an Affiliate) created, incurred,
assumed or guaranteed by such Company in the ordinary course of business of such
Person in connection with obtaining goods, materials or services that is not
overdue by more than ninety (90) days, unless the trade payable is being
contested in good faith); all obligations as lessee under leases which have
been, or should be, in accordance with generally accepted accounting principles
recorded as capital leases; any contractual obligation, contingent or otherwise,
of such Company to pay or be liable for the payment of any indebtedness
described in this definition of another party, including, without limitation,
any such indebtedness, directly or indirectly guaranteed, or any agreement to
purchase, repurchase, or otherwise acquire such indebtedness, obligation or
liability or any security therefor, or to provide funds for the payment or
discharge thereof, or to maintain solvency, assets, level of income, or other
financial condition; all obligations with respect to redeemable stock and
redemption or repurchase obligations under any Capital Stock or other equity
securities issued by such Person; all reimbursement obligations and other
liabilities of such Company with respect to surety bonds (whether bid,
performance or otherwise), letters of credit, banker’s acceptances or similar
documents or instruments issued for such Company’s account; and all indebtedness
of such Company in respect of indebtedness of another party for borrowed money
or indebtedness of another party otherwise described in this definition which is
secured by any consensual lien, security interest, collateral assignment,
conditional sale, mortgage, deed of trust, or other encumbrance on any asset of
such Company, whether or not such obligations, liabilities or indebtedness are
assumed by or are a personal liability of such Company, all as of such time.

 

24. No Company has made any loans or advances or guaranteed or otherwise become
liable for the obligations of any others, except as set forth on Schedule 9.10
hereto.

 

25. No Company has any chattel paper (whether tangible or electronic) or
instruments as of the date hereof, except as follows:

None.

 

26. No Company has any commercial tort claims as breach of contract. There is no
provision in the certificate of incorporation, certificate of formation,
articles of organization, by-laws or operating agreement of any Company (as
applicable) or the other organizational documents of such Company, or in the
laws of the State of its organization, requiring any vote or consent of it
shareholders, members or other holders of the equity interests therein to borrow
or to authorize the mortgage or pledge of or creation of a security interest in
any assets of such Company or any subsidiary. Such power is vested exclusively
in its Board of Directors (or in the case of a limited partnership, the general
partner that is the signatory hereto, or in the case of a limited liability
company, the manager that is the signatory hereto).

 

A - 6



--------------------------------------------------------------------------------

27. The officers of each Company and their respective titles are as follows:

See Exhibit A hereto.

The following will have signatory powers as to all transactions of each Company
with Lender:

George Feldenkreis, Oscar Feldenkreis, George Pita and Rosemary B. Trudeau

 

28. The members of the Board of Directors of each Company (or, if the Company is
a limited partnership, the general partner or, if the Company is a limited
liability company, the managers) are:

See Exhibit A hereto.

 

29. At the present time, there are no delinquent taxes due (including, but not
limited to, all payroll taxes, personal property taxes, real estate taxes or
income taxes).

 

30. Certified Public Accountants for each Company is the firm of:

Name: Deloitte & Touche

Address: 200 South Biscayne Boulevard, Miami, Florida 33131

Partner Handling Relationship: Carlos Sabater

Were statements uncertified for any fiscal year? No

Agent and Lenders shall be entitled to rely upon the foregoing in all respects
and each of the undersigned is duly authorized to execute and deliver this
Information Certificate on behalf of the Company for which he or she is signing.

 

Very truly yours, PERRY ELLIS INTERNATIONAL, INC. By:  

LOGO [g17222ex10_17pg043.jpg]

  Rosemary B. Trudeau, Vice President - Finance

 

A - 7



--------------------------------------------------------------------------------

SCHEDULE 8.2

to

INFORMATION CERTIFICATE

Locations

 

  A. Company: Perry Ellis International, Inc. and Its Subsidiaries

 

  1. Chief Executive Office

3000 N.W. 107th Avenue, Miami, Florida 33172

 

  2. Location of Books and Records

3000 N.W. 107th Avenue, Miami, Florida 33172

 

  3. Locations of Inventory, Equipment and Other Assets

 

Address

  

Owned/Leased/ Third Party*

  

Name/Address of Lessor or
Third Party, as Applicable

  

Perry Ellis entity with
Operations

4902 West Waters Avenue
Tampa, Florida 33634    Owned   

—

   Supreme

3000 N.W. 107th Avenue

Miami, Florida 33172

   Owned   

—

   Supreme

411 N.E. 19th Avenue

Portland, Oregon 97232

   Leased   

Jantzen, Inc.

411 N.E. 19 th Avenue

Portland, Oregon 97323

   Jantzen 101 Mountain View Drive
Seneca, South Carolina 29672    Owned   

—

   Jantzen/ Supreme 1411 Broadway, 24th Floor
New York, New York 10018    Leased    Trizechan-Swig LLC    Jantzen

 

A - 8



--------------------------------------------------------------------------------

Address

  

Owned/Leased/ Third Party*

  

Name/Address of Lessor or
Third Party, as Applicable

  

Perry Ellis entity with
Operations

4902 West Waters Avenue
Tampa, Florida 33634    Owned    —    Supreme 777 N.W. 72nd Avenue
Miami, Florida 33126    Leased    Miami International Mart Realty, Inc.   
Supreme 5905 Kennedy Road
Mississauga, Ontario
Canada L4Z263    Third Party    Steele Imports    Supreme Canada

25 West 39th Street

New York, New York 10018

   Leased    Tommy Hilfiger U.S.A., Inc.    Supreme/PEI Licensing

15255 Alton Parkway
Suite 300

Irvine, California 92618

   Leased    Alton Plaza Property, Inc.    Redsand, a division of Supreme
International LLC

14760 Don Julian

City of Industry, California

91746

   Third Party    Third Party Enterprises, Inc.    Supreme 2423 East Firestone
Blvd. Southgate, California 90280    Third Party    Service Connection, Inc.   
Supreme 7525 N.W. 48th Street
Miami, Florida 33166    Leased    George Feldenkreis    Supreme 4810 N.W. 74th
Avenue
Miami, Florida    Leased    George Feldenkreis    Supreme Crittal Road
Witham, Essex, United Kingdom    Leased    Ampleforth Developments (Witham)
Limited    Farah UK 111 Avenue of the Americas    Leased    Trizechan-Swig LLC
   Perry Ellis Menswear

 

A - 9



--------------------------------------------------------------------------------

Address

  

Owned/Leased/ Third Party*

  

Name/Address of Lessor or
Third Party, as Applicable

  

Perry Ellis entity with
Operations

4902 West Waters Avenue
Tampa, Florida 33634    Owned    —    Supreme

Dallas Market Center

Space No. 2A70

2300 Stemmons Freeway

Dallas, Texas 75207

   Leased    Dallas Market Center Co. Ltd.    Perry Ellis Menswear

8500 Higuera Street

Culver City, Ca 90232

   Leased    Rick Solomon Enterprises    Axis Division, Salant Holding

5880 W. Jefferson Boulevard Studio A

Los Angeles, California

   Leased    Rodeo Properties, LLC    Axis Division, Salant Holding

1350 Avenue of the Americas

New York, NY 10036

  

Leased

      Tricot Division, Salant Holding


392 US 321 Bypass

Winnboro, SC 29180

  

Owned

  

—

   Perry Ellis Menswear

264 US 321 Bypass

Winnboro, SC 29180

   Leased    Killeen Properties LLC    Perry Ellis Menswear

PERRY ELLIS STORES DIVISION

Lease Expiration Schedule as of 01/31/2005

See Perry Ellis Menswear LLC Listing of Retail Stores in Schedule 8.15

 

A - 10



--------------------------------------------------------------------------------

SCHEDULE 8.4

to

INFORMATION CERTIFICATE

Existing Liens

 

Name of Company

  

Name of Secured Party

  

Description Of Collateral

  

File No. of Financing Statement/
Jurisdiction (Optional)

Jantzen, Inc.    105 Capital    Color Copier    44337 / Oregon    VISY
Recycling, Inc.    Bailor VG-HDP Bailor MP7245    1203258 / South Carolina
Supreme International, Inc.    Ikon Office Solutions, Inc.    See attachment
8.4(a)    9800000280685 / Florida Jantzen Apparel Corp.    State Street Bank and
Trust Company    See attachment 8.4(b)    20760276 / Delaware Supreme Realty,
LLC    State Farm Life Insurance Company    See attachment 8.4(c)   
200201586442/ Florida       Same as Florida filing   

20501/3266

Miami-Dade, Florida

Perry Ellis International, Inc.    HSBC Bank USA    All personal property owned
or hereinafter acquired    200200151000/ Florida    State Street Bank and Trust
Company    See attachment 8.4(d)    200200703054 / Florida    Winthrop Resources
Corporation    See attachment 8.4(e)    200201122349 / Florida    IDB Bank   
See attachment 8.4(g)    200201828799 / Florida    Commercebank    See
attachment 8.4(h)    20020189046X Florida

 

A - 11



--------------------------------------------------------------------------------

Name of Company

  

Name of Secured Party

  

Description Of Collateral

  

File No. of Financing Statement/
Jurisdiction (Optional)

   Citicorp Vendor Finance, Inc.    Canon CLC 1120/CP 240    235521 / New York

 

A - 12



--------------------------------------------------------------------------------

LOGO [g17222ex10_17pg049.jpg]

 

A - 13



--------------------------------------------------------------------------------

Attachment 8.4(b)

SCHEDULE A

 

Debtor

 

Secured Party

JANTZEN APPAREL CORP.  

STATE STREET BANK AND TRUST

COMPANY, AS COLLATERAL AGENT

The financing statement covers all of the Debtor’s right, title and interest in
and to each of the following, in each case, as to each type of property
described below, owned by the Debtor, wherever located and existing
(collectively, the “Collateral”):

 

  (a) all trademarks, service marks, collective marks, trade dress, logos,
slogans, designs, domain names, trade names, business names, corporate names and
other source identifiers, whether or not registered, whether currently in use or
not, including, without limitation, all common law rights and registrations and
applications for registration thereof, and all other marks registered in or
applied for in the U.S. Patent and Trademark Office or in any office or agency
of any State or Territory of the United States or any foreign country (but
excluding any United States intent-to-use trademark applications to the extent
that, and solely during the period in which, the grant of a security interest
therein would impair the validity and enforceability of such intent-to-use
trademark applications under applicable law) and all rights therein provided by
international treaties or conventions, all extensions and renewals of any of the
foregoing, together in each case with the goodwill of the business connected
therewith and symbolized thereby, and all rights corresponding thereto
throughout the world and all other rights of any kind whatsoever of the Debtor
accruing thereunder or pertaining thereto (the “Trademarks”);

 

  (b) all agreements, permits, consents, orders and franchises, in each case
relating to the Trademarks and all proceeds, income, royalties and other
payments now or hereafter due and/or payable with respect thereto, subject, in
each case, to the terms of such agreements, permits, authorizations and
franchises;

 

  (c) any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to the Collateral with the right, but not the obligation, to sue
for and collect, or otherwise recover, such damages; and

 

  (d) all proceeds of the Collateral for, and supporting obligations relating
to, any and all of the Collateral (including, without limitation, the proceeds,
collateral and supporting obligations that constitute property of the types
described in clauses (a) through (c) and, to the extent not otherwise included,
all (i) payments under insurance with respect to the Collateral (whether or not
the Secured Party is the loss payee thereof), or any damages, indemnity,
warranty or guaranty, payable by reason of loss or damage to or otherwise with
respect, to any of the foregoing Collateral and (ii) cash proceeds of the
foregoing.

 

A - 14



--------------------------------------------------------------------------------

Attachment 8.4(c)

EXHIBIT A

to

Financing Statement

naming Supreme Realty, LLC, as Debtor

and State Farm Life Insurance Company, as Secured Party

1. Improvements. All of Debtor’s right, title and interest in and to all
buildings, structures and other improvements now or hereafter constructed,
erected, installed, placed or situated upon that piece, parcel and tract (or
those pieces, parcels or tracts) of land (the “Real Estate”) located in
Miami-Dade County, Florida legally more particularly described on Exhibit B
attached hereto and by this reference thereto made a part hereof (collectively,
the “Improvements”);

2. Appurtenances. All of Debtor’s estate, claim, demand, right, title and
interest, now owned or hereafter acquired, including, without limitation, any
after acquired title, franchise, license, remainder, or reversion, in and to
(i) any land or vaults lying within the right-of-way of any street, avenue, way,
passage, highway or alley, open or proposed, vacated or otherwise, adjoining the
Real Estate; (ii) any and all alleys, sidewalks, streets, avenues, strips and
gores of land adjacent, belonging or appertaining to the Real Estate and
Improvements; (iii) all rights of ingress and egress to and from the Real Estate
and all adjoining properties; (iv) storm and sanitary sewer, water, gas,
electric, railway, telephone and all other utility services relating to the Real
Estate and Improvements; (v) all land use, zoning and development rights and
approvals, all air rights, water, water rights, water stock, gas, oil, minerals,
coal and other substances of any kind or character underlying or relating to the
Real Estate or any part thereof; and (vi) each and all of the tenements,
hereditaments, easements, appurtenances, or other rights, liberties,
reservations, allowances and privileges relating to the Real Estate or the
Improvements or in any way now or hereafter appertaining thereto, including
homestead and any other claim at law or in equity (collectively, the
“Appurtenances”);

3. Leases. All leasehold estates and the right, title and interest of Debtor in,
to and under any and all leases, subleases, management agreements, arrangements,
concessions or agreements, written or oral, relating to the use and occupancy of
the Real Estate and Improvements or any portion thereof now or hereafter
existing or entered into (collectively, the “Leases”);

A. Rents. All rents, issues, profits, proceeds, income, revenues, royalties,
advantages, avails, claims against guarantors, security and other deposits
(whether in cash or other form), advance rentals and any and all other payments
or benefits now or hereafter derived, directly or indirectly, from the Real
Estate and Improvements, whether under the Leases or otherwise (collectively,
the “Rents”);

5. Contract Rights, All right, title and interest of Debtor in and to any and
all contracts, written or oral, express or implied, now existing or hereafter
entered into or arising, in any manner related to the Improvement, use,
operation, sale, conversion or other disposition of any interest in, including,
without limitation, all options to purchase or lease the Real Estate or
Improvements or any portion thereof or interest therein, or any other rights,
interests or greater estates in the rights and properties comprising the
Collateral (as hereinafter defined and described), whether now owned or
hereafter acquired by Debtor (collectively, the “Contract Rights’);

6. Intangible Personal Property. All general intangibles of Debtor, including
without limitation, goodwill, trademarks, trade names, option rights, permits,
licenses, insurance policies and the proceeds therefrom, rights of action and
books and records relating, directly or indirectly to the Real Estate and
Improvements (collectively, the “Intangible Personal Property”);

 

A - 15



--------------------------------------------------------------------------------

Attachment 8.4(c) (Cont.)

 

7. Tangible Personal Property, All right, title and interest of Debtor in and to
all fixtures, equipment and tangible personal property of every kind, nature or
description attached or affixed to or situated upon or within the Real Estate or
Improvements, or both, provided the same are used, usable or intended to be used
for or in connection with any present or future use, occupation, operation,
maintenance, management or enjoyment of the Real Estate and Improvements
(collectively, the “Tangible Personal Property”);

8. Proceeds. All proceeds of the conversion, voluntary or involuntary, of any of
the Collateral into cash or other liquidated claims, or that are otherwise
payable for injury to, or the taking or requisitioning of the Collateral,
including all insurance and condemnation proceeds paid or payable with respect
to the Collateral (collectively, the “Proceeds”);

9. Tax and Insurance Deposits. All sums deposited by Debtor to Secured Party, in
escrow for the payment of real estate and other taxes and insurance premiums
payable on and with respect to the Real Estate and Improvements (collectively,
the “Tax and Insurance Deposits”):

10. Right to Encumber. All of Debtor’s right, power or privilege to further
hypothecate or encumber all or any portion of the property, rights and interests
comprising the Collateral described herein as security for any debt or
obligation; it being intended by this provision that Debtor be divested of the
right, power and privilege to further hypothecate or encumber, or to grant a
mortgage upon or a security interest in any of the Collateral as security for
the payment of any debt or the performance of any obligation without Secured
Party’s prior written consent (the “Right to Encumber”); and

11. Other Rights and Interests. All other property, rights, interests, estates
or claims of every name, kind, character or nature, both in law and in equity,
which Debtor now has or may hereafter acquire in the Real Estate and
Improvements and all other property, rights, interests, estates or claims of any
name, kind, character or nature or properties now owned or hereafter acquired in
the other properties, rights and interests comprising the Collateral as defined
and described herein (collectively, “Other Rights and Interest”),

All of the foregoing-described property, rights and interests, including the
Improvements, Appurtenances, Leases, Rents, Contract Rights, Intangible Personal
Property, Tangible Personal Property, Proceeds, Tax and Insurance Deposits,
Right to Encumber and Other Rights and Interests, being collectively referred to
herein as the “Property.”

IT IS EXPRESSLY PROVIDED, HOWEVER, that the property, rights and interests
included within the foregoing definition of “property” shall not include any
fixtures, equipment or tangible personal property which is (i) owned by tenants
or lessees of Debtor and of the Real Estate and Improvements or any part or
parts thereof, (ii) owned by any lessors of fixtures, equipment or personal
property leased any such tenants, or (iii) owned by any other occupant of the
Real Estate and Improvements which is not the Debtor.

 

A - 16



--------------------------------------------------------------------------------

Attachment 8.4(c) (Cont.)

 

EXHIBIT B

to

Financing Statement

naming Supreme Realty, LLC, as Debtor

and State Farm Life Insurance Company, as Secured Party

LEGAL DESCRIPTION

PARCEL 1: Lots 3, 4, 5, 6, 7, 8 and the South 14.39 feet of Lots 2 and 9, all in
Block 6, of B.I.P. SUBDIVISION, according to the Plat thereof, as recorded in
Plat Book 146, Page 22, of the Public Records of Dade County, Florida.

PARCEL 2: Together with those easements appurtenant to and for the benefit of
the above-described Parcel 1 granted in and created in that certain Declaration
of Covenants, Conditions and Restrictions For Beacon Industrial Park filed in
Official Records Book 16525 at Pages 0623 et seq. of the Public Records of
Miami-Dade County, Florida, as amended by that certain First Amendment to
Declaration of Covenants, Conditions and Restrictions For Beacon Industrial Park
filed in Official Records Book 16829 at Pages 3806 et seq. of the Public Records
of Miami-Dade County, Florida.

 

A - 17



--------------------------------------------------------------------------------

Attachment 8.4(d)

SCHEDULE A

 

Debtor

 

Secured Party

PERRY ELLIS INTERNATIONAL, INC.  

STATE STREET BANK AND TRUST

COMPANY, AS COLLATERAL AGENT

The financing statement covers all of the Debtor’s right, title and interest in
and to each of the following, in each case as to each type of property described
below, owned by the Debtor, wherever located and existing (collectively, the
“Collateral”):

 

  (a) all trademarks, service marks, collective marks, trade dress, logos,
slogans, designs, domain names, trade names, business names, corporate names and
other source identifiers, whether or not registered, whether currently in use or
not, including, without limitation, all common law rights and registrations and
applications for registration thereof, and all other marks registered in or
applied for in the U.S. Patent and Trademark Office or in any office or agency
of any State or Territory of the United States or any foreign country (but
excluding any United States intent-to-use trademark applications to the extent
that, and solely during the period in which, the “grant of a security interest
therein would impair the validity and enforceability of such intent-to-use
trademark applications under applicable law) and all rights therein provided by
international treaties or conventions, all extensions and renewals of any of the
foregoing, together in each case with the goodwill of the business connected
therewith and symbolized thereby, and all rights corresponding thereto
throughout the world and all other rights of any kind whatsoever of the Debtor
accruing thereunder or pertaining thereto (the “Trademarks”);

 

  (b) all agreements, permits, consents, orders and franchises, in each case
relating to the Trademarks and all proceeds, income, royalties and other
payments now or hereafter due and/or payable with respect thereto, subject, in
each case, to the terms of such agreements, permits, authorizations and
franchises;

 

  (c) any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to the Collateral with the right, but not the obligation, to sue
for and collect, or otherwise recover, such damages; and

 

  (d) all proceeds of the Collateral for, and supporting obligations relating
to, any and all of the Collateral (including, without limitation, the proceeds,
collateral and supporting obligations that constitute property of the types
described in clause! (a) through (c) and to the extent not otherwise included,
all (i) payments under insurance with respect to the Collateral (whether or not
the Secured Party is the loss payee thereof), or any damages, indemnity,
warranty or guaranty, payable by reason of loss or damage to or otherwise with
respect to any of the foregoing Collateral and (ii) cash proceeds of the
foregoing.

 

A - 18



--------------------------------------------------------------------------------

LOGO [g17222ex10_17pg055.jpg]

 

A - 19



--------------------------------------------------------------------------------

LOGO [g17222ex10_17pg056.jpg]

 

A - 20



--------------------------------------------------------------------------------

LOGO [g17222ex10_17pg057.jpg]

 

A - 21



--------------------------------------------------------------------------------

SCHEDULE 8.6

to

INFORMATION CERTIFICATE

Pending Litigation

None

SCHEDULE 8.8

to

INFORMATION CERTIFICATE

Environmental Compliance

Each Company is in compliance with all environmental laws applicable to it.

 

A - 22



--------------------------------------------------------------------------------

SCHEDULE 8.10

to

INFORMATION CERTIFICATE

Deposit Accounts; Investment Accounts

INFORMATION TO CERTIFICATE

DEPOSIT ACCOUNTS

 

Deposit Accounts:

        

Name of Company

  

Name & Address of Bank

   Account No.   

Purpose

Perry Ellis International, Inc    Bank of America    *    Collection
Account/Concentratior BBI Retail LLC    Bank of America    *    Collection
Account Jantzen Apparel LLC    Bank of America    *    Collection Account
Subject to Loc Jantzen Apparel LLC    Bank of America    *    Collection Account
PEI Licensing, Inc.    Bank of America    *    Collection Account Supreme
International, LLC    Bank of America    *    Collection Account Subject to Loc
Perry Ellis Int’l Group Holdings    Bank of America    *    Collection Account
Perry Ellis Int’l Europe, Ltd    Bank of America    *    Collection Account
Perry Ellis Menswear, LLC    Bank of America    *    Collection Account Subject
to Loc Supreme International Inc. dba Tropical Sportswear    Bank of America   
*    Collection Account Subject to Loc Supreme International Inc. dba Tropical
Sportswear/Savane    Bank of America    *    Collection Account Subject to Loc
Perry Ellis International, Inc    Bank of America    *    Money Purchase Pension
Plan Perry Ellis International Inc    Bank of America    *    Employee Benefit
Account (Flex: Perry Ellis International, Inc    Bank of America    *   
Employee Benefit Account (Trans I Retail Corp    HSBC US    *    Collection
Account (Store)

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

A - 23



--------------------------------------------------------------------------------

Original Penguin          Perry Ellis Menswear, LLC    Bank of America    *   

Depository Plus/ receive cash sw

4 store accounts)

DISBURSEMENT ACCOUNTS         

Disbursement Accounts:

              

Name of Company

  

Name & Address of Bank

   Account No.   

Purpose

Perry Ellis International, Inc    Bank of America    *    Funding Account Perry
Ellis International    Bank of America    *    Primary Payables BBI Retail   
Bank of America    *    Payables BBI Retail    Bank of America    *    Payroll
Perry Ellis international    Bank of America    *    Payroll PEI Licensing, Inc.
   Bank of America    *    Payables/Payroll Supreme International, LLC    Bank
of America    *    Payables/Payroll Supreme International LLC/dba Tropical
Sportswear Payables    Bank of America       Payables Supreme International
LLC/dba Tropical Sportswear Payables    Bank of America       Payroll Jantzen
Apparel, LLC    Bank of America    *    Payables/Payroll Jantzen, LLC    Bank of
America    *    Payables/payroll Perry Ellis Menswear, LLC    Bank of America   
*    Payables Perry Ellis Menswear, LLC    Bank of America    *    Payroll
Salant Holding, LLC    Bank of America    *    Payroll Supreme Munsingwear
Canada (US Dollars)    HSBC Canada    *    Payables Supreme Munsingwear Canada
(Canadian Dollars)    HSBC Canada    *    Payables & Collections

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

A - 24



--------------------------------------------------------------------------------

Perry Ellis International    HSBC USA (L/C)    *    Payment of L/C’s Outstanding
Perry Ellis International    Commercebank (L/C)    *    Payment of L/C’s
Outstanding Perry Ellis International    IDB Bank of NY    *    Payment of L/C’s
Outstanding Perry Ellis Europe    Credit Lyonnais    *    Payable payments Perry
Ellis menswear, LLC Petty Cash    Bank of America    *    Petty Cash Account for
Axis Di

 

   Farah Manufacturing Bank Details                 Account No    Balance

Business Permium

  

Barclays Bank

Business Centre

Witham Branch

PO Box 3692

Witham

   *    *

Current Account

  

Barclays Bank

Business Centre

Witham Branch

PO Box 3692

Witham

   *    *

US Dollar Account

  

Barclays Bank

Business Centre

Witham Branch

PO Box 3692

Witham

   *    *

Sales Ledger Recpt

  

Barclays Bank

Business Centre

Witham Branch

PO Box 3692

Witham

   *    *

Euro

  

Barclays Bank

Business Centre

Witham Branch

PO Box 3692

Witham

   *    *

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

A - 25



--------------------------------------------------------------------------------

Dublin Euro

  

Irish Branch

47/48 St Stephens Green

Dublin 2

Ireland

   *    *

Holland Euro

  

Fortis Bank

PO Box 941

1000 AX Amsterdam

Netherlands

   *    *

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

A - 26



--------------------------------------------------------------------------------

Part 3 - Investment and Other Accounts

 

Name of Company

  

Name and Address

of Broker

or Other Institution

   Account No.    Purpose    Types of
Investments    Balance as of
February 26, 2005

Perry Ellis

   Bank of America    *    Investment    Money
market and
fixed rate
term
investments    *

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

A - 27



--------------------------------------------------------------------------------

Foreign       Citibank    *    Birdhill - Hong Kong Checking

Citibank

Citibank Tower, 47th floor,

   *    Manhattan Far East - Hong Kong

Citibank Plaza 3 Garden Road,

Central Hong Kong

   *    Manhattan Far East - Hong Kong

OPEN STORE BANK ACCTS

 

STORE#

  

STORE LOCATION

  

BANK NAME

   ACCT# 1508    FRANKLIN MILLS, PA    CITIZENS BANK    *       PO BOX 34789   
      PHILADEPHIA, PA 19101    1509    WRENTHAM, MA    WRENTHAM CO-OP BANK    *
      102 SOUTH STREET          WRENTHAM, MA 02093    1510    SAWGRASS MILLS, FL
   BANK OF AMERICA    *       SUNRISE, FL             1513    RIVERHEAD, NY   
SUFFOLK COUNTNY NATIONAL BANK    *       1201 OSTRANDER AVENUE         
RIVERHEAD, NY 11901-9000    1514    MYRTLE BEACH, SC    BANK OF AMERICA    *
1516    DAWSONVILLE, GA    UNITED COMMUNITY BANK    *       PO BOX 159         
DAWSONVILLE, GA 30534-0159   

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

A - 28



--------------------------------------------------------------------------------

1518    KATY, TX    BANK OF AMERICA    *       ZBA    1519    JERSEY GARDENS, NJ
   FLEET BANK    *       1201 CORBIN STREET          ELIZABETH, NJ 07201    1520
   CONCORD, NC    FIRST CITIZENS BANK    *       18 LAKE CONCORD ROAD         
CONCORD, NC 28025    1521    DESTIN, FL    AMSOUTH BANK OF FLORIDA    *       91
OLD HIGHWAY 98          DESTIN, FL 32541    1522    NAPLES, FL    BANK OF
AMERICA    *       ZBA    1523    CAMARILLO, CA    SANTA BARBARA BANK & TRUST   
*       2310 EAST PONDEROSA DRIVE          CAMARILLO, CA 93010    1524   
ORLANDO, FL    SUNTRUST BANK    *       PO BOX 628096          ORLANDO, FL 32897
  

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

A - 29



--------------------------------------------------------------------------------

1525    ALPINE, CA    BORREGO SPRINGS BANK    *       5005 WILLOWS ROAD,SUITE
F-102          ALPINE, CA 91901    1526    ALLLEN, TX    AMERICAN NATIONAL BANK
OF TX    *       720 GREENVILLE AVE          ALLEN, TX 75002    1528    POTOMAC
MILLS, VA    RIGGS BANK, N.A.    *       2720 POTOMAC MILLS CIRCLE         
WOODBRIDGE, VIRGINIA 22192    1529    NAPA, CA    VINTAGE BANK    *       3271
BROWN VALLEY ROAD          PO BOX 2200          NAPA, CA 94558-0298    1530   
OPRY MILLS, TN    BANK OF AMERICA    *       NASHVILLE, TN    1534    PRIMM, NV
   BANK OF AMERICA    *       CHARLOTTE, NC    1536    GILROY, CA    BANK OF
AMERICA    *       ZBA   

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

A - 30



--------------------------------------------------------------------------------

1538    LAWRENCEVILLE, GA    FIRST NATIONAL OF GWINNETT    *       2734 MEADOW
CHURCH ROAD          AURORA, OH 44202    1540    LAS VEGAS, NV 2    BANK OF
AMERICA    *       ZBA    1541    AURORA, IL    OLD SECOND NATIONAL BANK    *   
   37 SOUTH RIVER STREET          AURORA, IL 60506-4172    1542    LAKEWOOD, CO
   1ST BANK OF COLORADO    *       10403 WEST COLFAX AVENUE          LAKEWOOD,
CO 80215    1543    ORLANDO, FL    BANK OF AMERICA    *       TAMPA, FLORIDA   
1544    LAS VEGAS, NV    BANK OF AMERICA    * 3607    SAN MARCOS, TX    FROST
NATIONAL BANK    *       PO BOX 1600          SAN ANTONIO, TX 78296-1400    3608
   TANNERSVILLE, PA    FIRST NATIONAL OF PALMERTON    *       PO BOX 152      
   TANNERSVILLE, PA 18372   

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

A - 31



--------------------------------------------------------------------------------

3610    CABAZON, CA    WELLS FARGO BANK    *       PO BOX 6995         
PORTLAND, OR 97228-6995    3612    HARRIMAN, NY    M & T BANK    *       23 LAKE
STREET          MONROE, NY 10950    3651    CLINTON, CT    LIBERTY BANK    *   
   8 EAST MAIN STREET          CLINTON, CT 06413    3656    MILPITAS, CA    BANK
OF AMERICA    *       MILPITIS, CA 95035   

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

A - 32



--------------------------------------------------------------------------------

SCHEDULE 8.11

to

INFORMATION CERTIFICATE

Intellectual Property

 

I. Company: Perry Ellis International, Inc. and Its Subsidiaries

A. Trademarks

1. Owned

See Exhibit B hereto for the trademarks acquired in connection with the Tropical
transaction.

2. Licensed

See Exhibit B hereto.

B. Patents

In connection with the Tropical acquisition, PEI is acquiring the following
three patents:

 

Patent Number

   Date Issued   

Description

5,013,378    5/17/91    Pleated trouser crease-forming method and machine
improvements therefore D 361,454    8/22/95    Display stand D 364,762   
12/5/95    File Display

C. Copyrights

The only patterns and designs that we immediately send to the U.S. Copyright
Office for official copyright registrations are those designs/patterns that we
purchase from design studios. We obtain copyright assignments from the studios,
and then we forward the patterns/designs to the U.S. Copyright Office for
registration because, in the event that someone accuses our company of
infringement, it is important to make sure that we properly own the designs that
we purchase. Many of these patterns/designs are not even used by us, and it is
very difficult to provide a full list of all of our copyrights because each
copyright application/registration has anywhere from 2-30 designs/patterns. When
a pattern/design is created by one of our own designers, we automatically own a
common law copyright in it. Due to the number of designs/patterns that are
constantly being created, it is virtually impossible to send out applications to
the Copyright Office. Therefore, we only officially copyright our own designs
when a situation arises where a third-party is copying our designs. In that
case, we file an application that requests special handling. A special handling
allows us to obtain a rushed copyright registration due to a pending litigation.

 

A - 33



--------------------------------------------------------------------------------

SCHEDULE 8.12

to

INFORMATION CERTIFICATE

Subsidiaries; Affiliates; Investments

B. Subsidiaries (More than 50% owned by Company indicated)

 

Company

   Subsidiary    Jurisdiction of
Incorporation           Percentage
Owned

See Exhibit A hereto.

           

C. Affiliates (Less than 50% Owned by Company)

 

Company

   Affiliate    Jurisdiction of
Incorporation           Percentage
Owned

See Exhibit A hereto.

           

D. Affiliates (Subject to common ownership with Company)

 

Company

   Affiliate    Jurisdiction of
Incorporation    Parent    Percentage
Owned

See Exhibit A hereto.

           

E. Shareholders (If widely held, only holders with more than 10%)

 

Company

   Shareholders    Jurisdiction of
Incorporation*         Percentage
Owned

See Exhibit A hereto.

           

 

* If shareholders are individuals, indicate “N/A”.

 

A - 34



--------------------------------------------------------------------------------

SCHEDULE 8.13

to

INFORMATION CERTIFICATE

Labor Matters

On September 9, 2002, the National Labor Relations Board (hereinafter, “NLRB”)
supervised an election to determine whether a labor organization, the United
Needletrades, Industrial and Textile Employees (hereinafter, the “Union”) would
be certified as the exclusive bargaining agent for certain employees working in
the Company’s Miami distribution center. The election results were 49 votes in
favor of the Union and 55 against. The Union filed administrative objections to
the election and, on April 15, 2003, the NLRB issued a Decision and Direction of
Second Election, directing its Miami Region 12 Office to conduct a second
election. The Union subsequently filed administrative charges alleging unfair
labor practices on May 1, 2003. A second election was held on May 30, 2003. The
results of that election were 30 votes in favor of the Union and 50 votes
against the Union. The results of that election were certified final by the NLRB
in May 2004, and any pending administrative issues relating to the election were
either resolved or dismissed by the NLRB.

Perry Ellis is subject to a collective bargaining agreement in place at Perry
Ellis Menswear LLC’s Winnsboro, South Carolina distribution facility. That
agreement expires August 31, 2005.

 

A - 35



--------------------------------------------------------------------------------

SCHEDULE 8.15

to

INFORMATION CERTIFICATE

Material Contracts

The following are Perry Ellis’ material contracts.

 

  1. Form of Indemnification Agreement

 

  2. 1993 Stock Option Plan, 2002 Stock Option Plan

 

  3. Directors Stock Option

 

  4. Amendment to Business Lease between George Feldenkreis and Perry Ellis
International, Inc. and its Subsidiaries relating to office facilities

 

  5. Profit Sharing Plan

 

  6. Amended and Restated Employment Agreement between Perry Ellis
International, Inc. and its Subsidiaries and George Feldenkreis

 

  7. Amended and Restated Employment Agreement between Perry Ellis
International, Inc. and its Subsidiaries and Oscar Feldenkreis

 

  8. Purchase and Sale Agreement dated as of December 28, 1998 among Salant
Corporation, Frost Bros. Enterprises, Inc., Maquiladora Sur, S.A. de C.V. and
Perry Ellis International, Inc. (the “Salant Purchase Sale Agreement”)

 

  9. First Amendment to the Salant Purchase and Sale Agreement dated as of
February 24, 1999

 

  10. Stock Purchase Agreement dated as of January 28, 1999 by and among Perry
Ellis International, Inc. and Christopher C. Angell, Barbara Gallagher and
Morgan Guaranty Trust Company of New York, as Trustees of the PEI Trust created
under Par. E. of Article 3 of the Agreement dated November 19, 1985, as amended
January 27, 1986 (the “Perry Ellis Purchase and Sale Agreement”)

 

  11. First Amendment to the Perry Ellis Purchase and Sale Agreement dated as of
March 31, 1999

 

  12. Loan and Security Agreement with Congress Financial Corporation, as
amended

 

  13. Senior Note Indenture

 

  14. Subordinated Note Indenture

 

  15. Perry Ellis International, Inc. Equity Compensation Plan

 

  16. Asset Purchase Agreement dated as of March 15, 2002 by and among Perry
Ellis International, Inc., Jantzen, Inc. and VF Canada, Inc.

 

A - 36



--------------------------------------------------------------------------------

  16. Employment Agreement between Alberto de Cardenas and Perry Ellis
International, Inc.

 

  17. Agreement and Plan of Merger, date February 3, 2003, by and among Perry
Ellis, Connor Acquisition Corp. and Salant Corporation.

 

  18. Asset Purchase agreement between Perry Ellis International Inc. and
Tropical Sportswear International Corp. dated December 16, 2004.

 

  19. UNITE Memorandum of Understanding dated November 15, 2002 and draft
agreement with the United Needle Trades, Industrial, Textile Employees, AFL-CIO
September 1, 2002 – August 31, 2005.

Employment Agreement between George Pita and Perry Ellis International, Inc

 

A-37



--------------------------------------------------------------------------------

Real Estate Leases

Retail Division Lease Renewal Schedule (Sorted by Store #)

 

                    Current     

Store
#

  

Store
State

  

Store City

  

Date
Opened

  

Expiration Date

  

ADDRESS

508    PA    Philadelphia    Apr-97   

*

   FRANKLIN MILLS PO BOX 277867 ATLANTA, GA 30384 509    MA    Wrentham   
Oct-98   

*

   CPG PARTNERS, LP PO BOX 827727 PHILADELPHIA, PA 19182 510    FL    Sunrise   
Apr-00   

*

   SUNRISE MILLS PARTNERSHIP, PO BOX 277861 ATLANTA, GA 30384 511    FL   
Ellenton    Nov-98   

*

   GULF COAST FACTORY SHOPS DEPT 140, PO BOX 17543 BALTIMORE, MD 21297 513    NY
   Riverhead    Sep-99   

*

   TANGER PROPERTIES LTD, PO BOX 65805 RV2PR1, CHARLOTTE, NC 28265 514    SC   
Myrtle Beach    Jul-99   

*

  

COROC/MYRTLE BEACH LLC C.O TANGER

PROPERTIES DTD, 3200 NORTHLINE AVENUE #530, GREENSBORO, NC 27408

516    GA    Dawsonville    Aug-99   

*

   CHELSEA GCA REALTY PARTNERS, TENANT ID: DAW-PERRY, PO BOX 827727
PHILADELPHIA, PA 19182 518    TX    Katy    Nov-99   

*

   KATY MILLS MALL LTD, PO BOX 100554, ATLANTA, GA 30384 519    NJ    Elizabeth
   Oct-99   

*

   JG ELIZABETH, LLC C/O HUNTINGTON NATIONAL BANK C.O GLIMCHER PROPERTIES LP,
150 EAST GAY STREET, COLUMBUS, OH 43215

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

A-38



--------------------------------------------------------------------------------

520    NC    Concord   

*

   CONCORD MILLS LIMITED PARTNERSHIP, PO BOX 100451, ATLANTA, GA 30384 521    FL
   Destin   

*

   SILVER SANDS JOINT VENTURE, PO BOX 16167 MOBILE, AL 36616-0167 522    FL   
Estero   

*

   MIROMAR DEVELOPMENT INC, P O BOX 414935, BOSTON, MA 02241 523    CA   
Camarillo   

*

   CPG PARTNERS, LP PO BOX 827727, TENANT ID: CAM-PERRY PHILADELPHIA, PA 19182
524    FL    Orlando   

*

   SIMON/CHELSEA ORLANDO DEVELOPMENT TENANT ID: ORL-PERRY, PO BOX 827733,
PHILADELPHIA, PA 19182 525    CA    Alpine   

*

   VIEJAS SPRINGS VILLAGE CENTER, 5005 WILLOWS ROAD #213, ALPINE, CA 91901 526
   TX    Allen   

*

   CHELSEA GCA REALTY PARTNERS, TENANT ID: AL-PERRY, PO BOX 827776 PHILADELPHIA,
PA 19182 527    MD    Hanover   

*

   ARUNDEL MILLS LTD, C/O THE MILLS CORP, PO BOX 406130, ATLANTA, GA 30384 528
   VA    Prince Williams   

*

   POTOMAC MILLS OPERATING, PO BOX 277866, ATLANTA, GA 30384 529    CA    Napa
  

*

   CHELSEA GCA REALTY PARTNERS, TENANT ID: NV-PERRY, PO BOX 827788 PHILADELPHIA,
PA 19192 530    TN    Nashville   

*

   OPRY MILLS OPERATING CO. LLC, PO BOX 402242, ATLANTA, GA 30384 534    NV   
Primm   

*

   FASHION OUTLETS OF LAS VEGAS LLC, PO BOX 530465, ATLANTA, GA 30353

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

A-39



--------------------------------------------------------------------------------

535    AL    Foley    Aug-01   

*

   COROC/RIVIERA LLC, P O BOX 80395, BALTIMORE, MD 2180 536    CA    Gilroy   
Jul-01   

*

   F/C GILROY DEVELOPMENT LLC, TENANT ID: GIL-PERRYE P O BOX 414572, BOSTON, MA
02241 538    GA    Lawrenceville    Nov-01   

*

   SUGARLOAF MILLS, LP, PO BOX 402854, ATLANTA, GA 30384 540    NV    Las Vegas
   Jul-03   

*

   SIMON/CHELSEA ORLANDO DEVELOPMENT, PO BOX 827724, PHILADELPHIA, PA 19182 541
   IL    Aurora    May-04   

*

   CHELSE CHICAGO DEVELOPMENT, PO BOX 827724, PHILADELPHIA, PA 19182 542    CO
   Lakewood    Nov-02   

*

   COLORADO MILLS LTD PARTNERSHIP, P O BOX 403087, ATLANTA, GA 30384 543    FL
   Orlando    Jan-02   

*

   INTERNATIONAL STATION, LTD, P O BOX 3661, MEMPHIS, TN 38173 544    NV    Las
Vegas    Nov 01   

*

   CHELSEA LAS VEGAS HOLDINGS LLC, TENANT ID: LAV-PERRY, PO BOX 82795,
PHILADELPHIA, PA 19182 545    WA    Seattle      

*

   SEATTLE PREMIUM OUTLETS, CPG PARTNERS L.P., 105 EISENHOWER PARKWAY, ROSELAND
NEW JERSEY 07068 547    NJ    Tinton Falls      

*

   JERSEY SHORE PREMIUM OUTLETS, CPG PARTNERS L.P., 105 EISENHOWER PARKWAY,
ROSELAND NEW JERSEY 07068 607    TX    San Marcos    1992   

*

   SAN MARCOS FACTORY SHOPS, DEPT 120, PO BOX 17543, BALTIMORE, MD 21297 608   
PA    Tannersville    1994   

*

   CHLESEA POCONO FINANCE LLC, TNENAT ID: TAN-PERRY, PO BOX 827653,
PHILADELPHIA, PA 19182

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

A-40



--------------------------------------------------------------------------------

610    CA    Cabazon    1995   

*

   DESERT HILLS PREMIUM OUTLETS, CPG PARTNERS LT, DH-PERRY, PO BOX 827727,
PHILADELPHIA, PA 19182 612    NY    Central Valley    Apr-01   

*

   CPG PARTNERS LTD, TENANT ID: WC-PERRY1, P O BOX 827727, PHILADELPHIA, PA
19182 651    CT    Clinton    Sep-96   

*

   CPG PARTNERS LTD, TENANT ID: CLT-PERRY1, P O BOX 827727, PHILADELPHIA, PA
19182 656    CA    Milpitas    Mar-01   

*

   MILPITAS MILLS LP, P O BOX 409714, ATLANTA, GA 30384 660    DE    Rehoboth   
Jun-96   

*

   COROC/REHOBOTH I LLC, P O BOX 80395, BALTIMORE, MD 21280

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

A-41



--------------------------------------------------------------------------------

Existing Indebtedness

 

1. Direct Debt

 

Company

  

Name/Address of Payee

   Principal
Balance as of
1/31/2005   

Nature of Debt

   Term

Perry Ellis International, Inc.

   Congress Financial Corp.    $ 10,727,000    Revolving Credit Facility    2007

Perry Ellis International, Inc.

  

US Bank Corp.

(formerly State Street)

   $ 150,000,000    8  7/8% Senior Subordinated Notes    2013

Perry Ellis International, Inc.

  

US Bank Corp.

(formerly State Street)

   $ 61,282,101    9  1/2% Senior Secured Notes    2009

Perry Ellis International, Inc.

Supreme International, Inc.

Jantzen, Inc.

   IDB Bank    $ 5,670,498    Letter of Credit Facility for Purchase of
Inventory    2005

Perry Ellis International, Inc.

Supreme International, Inc.

Jantzen, Inc.

   HSBC Bank USA    $ 36,565,613    Letter of Credit Facility for Purchase of
Inventory    (1)

Perry Ellis International, Inc.

Supreme International, Inc.

Jantzen, Inc.

   Commercebank, N.A.    $ 20,171,614    Letter of Credit Facility for Purchase
of Inventory    2005

 

A-42



--------------------------------------------------------------------------------

Supreme Realty, LLC

   State Farm Life Insurance Company    $ 11,600,000    Financing for Purchase
of Real Property    2009

Perry Ellis International, Inc.

   Winthrop Resources Corporation    $


 

32,110


per month

   Lease of Equipment    2005

 

A-43



--------------------------------------------------------------------------------

2. Guarantees

 

Company

  

Primary

Obligor

  

Name/Address

of Payee

   Principal
Balance as
of
04/30/03   

Nature of Debt

   Term

Supreme International, LLC.

PEI Licensing, LLC

Jantzen, LLC

  

Perry Ellis

International, Inc.

      $ 150,000,000   

8  7/8% Senior

Subordinated Notes

   2013

BBI Retail, L.L.C.

Supreme Real Estate I, LLC

Supreme Real Estate II, LLC

Supreme Realty, LLC

Supreme Munsingwear Canada, Inc.

   Perry Ellis International, Inc.       $ 61,282,101    9  1/2% Senior Secured
Notes    2009

Perry Ellis International, Inc.

   Supreme Realty, LLC   

State Farm Life Insurance Company, One State Farm Plaza, E-3,

Bloomington, IL 61710

   $ 11,600,000    Financing for Purchase of Real Property    2009

 

A-44



--------------------------------------------------------------------------------

SCHEDULE 9.10

to

INFORMATION CERTIFICATE

Loans and Advances

 

Company

  

Name/Address of Debtor

   Outstanding Balance
Of Loan as of 01/31/2005

Supreme International, LLC

  

Perry Ellis Europe

BBI Retail, L.L.C.

Jantzen, Inc.

   *
*
*

Jantzen, LLC

   Supreme Munsingwear Canada Inc.    *

Supreme Munsignwear Canada Inc.

   Supreme International, Inc.    *

See also Schedule 9.9 hereto.

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

A-45



--------------------------------------------------------------------------------

EXHIBIT A

EXHIBIT A

Full and exact name of each company as set forth in its organizational
documents; type of registered organization; date organized; jurisdiction of
organization; standing in jurisdiction of organization; identification number in
jurisdiction of organization; Federal Employer Identification Number;
jurisdictions in which qualified and authorized to do transact business;
standing in such jurisdictions; name changes; officers; board of directors;
managers (in the case of limited liability companies); Subsidiaries (more than
50% owned); Affiliates (less than 50% owned); Affiliates (subject to common
ownership); and Shareholders of each company are as follows:

PARENT (also an EXISTING GUARANTOR)

Perry Ellis International, Inc., a corporation, organized on April 5, 1967,
under the laws of the State of Florida, and is in good standing under the laws
of Florida. Florida organizational identification number is: 315500. The Federal
Employer Identification Number is: 591162998. Qualified and authorized to
transact business in Florida, and is in good standing in Florida. Changed name
from Supreme International Corporation in June 1999.

Officers: George Feldenkreis; Chief Executive Officer and Chairman of the Board;
Oscar Feldenkreis, President and Chief Operating Officer; George Pita, Chief
Financial Officer; Fanny Hanono, Secretary; Albert de Cardenas, Senior Vice
President and General Counsel; Rosemary B. Trudeau, Vice President – Finance;
and Geri Mankoff, Assistant Secretary.

Directors: George Feldenkreis; Oscar Feldenkreis; Marc Balmuth; Ronald L. Buch;
Salomon Hanono; Joseph P. Lacher; Gary Dix; and Leonard Miller.

Subsidiaries: Supreme International, LLC; Jantzen, LLC; PEI Licensing, Inc.;
Supreme Munsingwear Canada, Inc.; Perry Ellis Real Estate, LLC; Perry Ellis
Shared Services Corporation; Tampa DC, LLC; Perry Ellis Menswear, LLC; Salant
Holding LLC; Winnsboro DC, LLC; Perry Ellis International (HK) Limited; Birdhill
Limited; Perry Ellis International Group Holdings, Limited; Supreme
International Co. Canada Limited (51%); Supreme International Corporation de
Mexico, S.A. de C.V.; Perry Ellis International Europe SARL.

Affiliates: none

Shareholders: widely held; shareholders with more than 10% ownership are George
Feldenkreis, Oscar Feldenkreis, FMR Corporation.

BORROWERS

Supreme International LLC (f/k/a Supreme International, Inc.), a corporation,
organized on April 15, 2002, under the laws of the State of Delaware; qualified
to do business in Delaware, Florida, New York, South Carolina, and Texas; in
good standing under the laws of such States; converted to a Delaware limited
liability company on January 31, 2005; in the process of applying for authority
to do business in Arkansas, Florida, New York, South Carolina, and Texas.
Organizational identification numbers for Delaware, Florida and South Carolina
are 3514453, F02000004856 and N/A, respectively. The Federal Employer
Identification Number is: 42-1534564. Changed name from Supreme International,
Inc. on January 31, 2005.

 

A-46



--------------------------------------------------------------------------------

Managers: Perry Ellis International, Inc.

Subsidiaries: Supreme Real Estate I, LLC; Supreme Real Estate II LLC

Affiliates: none

Members: Perry Ellis International, Inc.

Jantzen, LLC. (f/k/a Jantzen, Inc.), a corporation, organized on April 15, 2002,
under the laws of the State of Delaware; qualified to do business in Oregon,
South Carolina, Florida and New York; in good standing under the laws of such
States; converted to a Delaware limited liability company on January 31, 2005;
in the process of applying for authority to do business in Florida, Oregon and
South Carolina. Organizational identification numbers for Florida, Oregon, and
South Carolina are F02000004022, 3514448,                     , respectively.
The Federal Employer Identification Number is: 42-1534560. Changed name from
Jantzen, Inc. on January 31, 2005.

Managers: Perry Ellis International, Inc.

Subsidiaries: none

Affiliates: none

Members: Perry Ellis International, Inc.

Perry Ellis Menswear, LLC (f/k/a Perry Ellis Menswear, Inc.), a corporation,
organized on April 9, 1987, under the laws of the State of Delaware; qualified
to do business in Alabama, Arkansas, California, Colorado, Connecticut,
Delaware, Florida, Georgia, Idaho, Illinois, Indiana, Iowa, Kentucky, Louisiana,
Maine, Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Nevada, New
Hampshire, New Mexico, New Jersey, New York, North Carolina, Ohio, Oklahoma,
Oregon, Tennessee, South Carolina, Vermont, Texas, Washington, Virginia, West
Virginia, Pennsylvania, and Wisconsin; in good standing under the laws of such
States; converted to a Delaware limited liability company on January 31, 2005;
and is in the process of applying for authority to do business in Alabama,
Arkansas, California, Colorado, Connecticut, Delaware, Florida, Georgia, Idaho,
Illinois, Indiana, Iowa, Kentucky, Louisiana, Maine, Massachusetts, Michigan,
Minnesota, Mississippi, Missouri, Nevada, New Hampshire, New Mexico, New Jersey,
New York, North Carolina, Ohio, Oklahoma, Oregon, Tennessee, South Carolina,
Vermont, Texas, Washington, Virginia, West Virginia, Pennsylvania, and
Wisconsin. Delaware organizational identification number is:
                    . The Federal Employer Identification Number is: 13-3402444.
Changed name from Perry Ellis Menswear, Inc. on January 31, 2005; changed name
from Salant Corporation on July 1, 2004.

Managers: Perry Ellis International, Inc.

 

A-47



--------------------------------------------------------------------------------

Subsidiaries: Frost Brothers Enterprises, Inc.; Birdhill, Limited; Maquiladora
Sur; Carrizo Manufacturing Co., Inc., So. De C.V. Ave.

Affiliates: none

Members: Perry Ellis International, Inc.

Salant Holding, LLC (f/k/a Salant Holding Corporation), a corporation, organized
on March 22, 2000, under the laws of the State of Delaware; qualified to do
business in California, Delaware, Florida, and New York; in good standing under
the laws of such States; converted to a Delaware limited liability company on
January 31, 2005; and is in the process of applying for authority to do business
in California, Delaware, Florida, and New York. Organizational identification
numbers for California, Delaware, Florida, and New York are:
        ,        ,        , and         , respectively. The Federal Employer
Identification Number is: 13-4116384. Changed name from Salant Holding
Corporation on January 31, 2005.

Managers: Perry Ellis International, Inc.

Subsidiaries: none

Affiliates: none

Members: Perry Ellis International, Inc.

EXISTING GUARANTORS

PEI Licensing, Inc., a corporation, organized on April 15, 2002, under the laws
of the State of Delaware; qualified to do business in Florida and New York; in
good standing under the laws of such States. Delaware, Florida and New York
organizational identification numbers are 3514450, F02000004019 and N/A,
respectively. The Federal Employer Identification Number is: 42-1534568.

Officers: Rachel Barnett, President; Rosemary B. Trudeau, Treasurer and Vice
President, Finance; and Geri Lynn Mankoff, Secretary.

Directors: George Feldenkreis and George Pita.

Subsidiaries: Jantzen Apparel, LLC

Affiliates: none

Shareholders: Perry Ellis International, Inc.

 

A-48



--------------------------------------------------------------------------------

Jantzen Apparel, LLC (f/k/a Jantzen Apparel Corporation)., a corporation,
organized on June 15, 1993, under the laws of the State of Delaware; qualified
to do business in New York and Oregon; in good standing under the laws of such
States; converted to a Delaware limited liability company on January 31, 2005;
and is in the process of applying for authority to do business in New York and
Oregon. Delaware, New York and Oregon organizational identification numbers are
2340213, N/A and 097686-98, respectively. The Federal Employer Identification
Number is: 51-0348614. Changed name from Jantzen Apparel, Inc. on January 31,
2005.

Managers: PEI Licensing, Inc.

Subsidiaries: none

Affiliates: none

Members: PEI Licensing, Inc.

Supreme Munsingwear Canada Inc., a corporation organized under the laws of
Canada, organized on May 24, 1996, and is in good standing under the laws of
such country. Canadian organizational identification number is: 326274-0. The
Federal Employer Identification Number is: N/A.

Officers: Leonard Black, President; George Feldenkreis, Vice President; Oscar
Feldenkreis, Vice President; Fanny Hanono, Vice President; Geri Lynn Mankoff,
Vice President; and Rosemary Trudeau, Treasurer and Secretary.

Directors: Leonard Black

Subsidiaries: none

Affiliates: none

Shareholders: Perry Ellis International, Inc.

Supreme Realty, LLC, a limited liability company, organized on July 1, 2002,
under the laws of the state of Florida, and is in good standing under the laws
of Florida. Florida organizational identification number is: L02000016462. The
Federal Employer Identification Number is: 90-0087796.

Managers: Rosemary Trudeau

Subsidiaries: none

Affiliates: none

Members: Supreme Real Estate I, LLC (50%) and Supreme Real Estate II, LLC (50%)

 

A-49



--------------------------------------------------------------------------------

Supreme Real Estate I, LLC, a limited liability company, organized on June 19,
2002, under the laws of the State of Florida, and is in good standing under the
laws of Florida. Florida organizational identification number is: L02000015313.
The Federal Employer Identification Number is: N/A.

Managers: Rosemary Trudeau

Subsidiaries: Supreme Realty, LLC (50% ownership interest)

Affiliates: none

Members: Supreme International, Inc.

Supreme Real Estate II, LLC, a limited liability company, organized on June 19,
2002, under the laws of the State of Florida, and is in good standing under the
laws of Florida. Florida organizational identification number is: L02000015314.
The Federal Employer Identification Number is: N/A.

Managers: Rosemary Trudeau

Subsidiaries: Supreme Realty, LLC (50% ownership interest)

Affiliates: none

Members: Supreme International, Inc.

Perry Ellis Real Estate, LLC (f/k/a Perry Ellis Real Estate Corporation), a
corporation, organized on May 9, 2002, under the laws of the State of Delaware;
qualified to do business in South Carolina; in good standing under the laws of
such State; converted to a Delaware limited liability company on January 31,
2005; in the process of applying for authority to do business in South Carolina.
Delaware and South Carolina organizational identification numbers are 3523594
and         , respectively. The Federal Employer Identification Number is:
74-3043466. Changed name from Perry Ellis Real Estate Corporation on January 31,
2005.

Managers: Perry Ellis International, Inc.

Subsidiaries: none

Affiliates: none

Members: Perry Ellis International, Inc.

 

A-50



--------------------------------------------------------------------------------

NEW GUARANTORS

Perry Ellis Shared Services Corporation, a corporation, organized on
December 22, 2004 under the laws of the state of Delaware; and in the process of
applying for authority to do business in Florida, New Jersey, New York, Oregon
and South Carolina. The Federal Employer Identification Number is: 20-2085469.

Officers: George Feldenkreis, President; Rosemary B. Trudeau, Treasurer and
Secretary; and Luis Paez, Vice President

Directors: George Feldenkreis.

Subsidiaries: none

Affiliates: none

Shareholders: Perry Ellis International, Inc.

Perry Ellis International Group Holdings Limited, a company limited by shares,
organized on March 15, 2002 under the laws of Ireland, and is in good standing
under the laws of Ireland. The Federal Employer Identification Number is: N/A.

Officers: Rosemary Trudeau, Secretary

Directors: Keiron Hayes, Rosemary Trudeau, Geri Mankoff, and David Correa

Subsidiaries: none

Affiliates: none

Shareholder: Perry Ellis International, Inc.

Tampa DC, LLC, a limited liability company to be organized in February, 2005,
under the laws of the State of Delaware, and will apply for authority to do
business in Florida. The Federal Employer Identification Number is: N/A.

Managers: Perry Ellis International, Inc.

Subsidiaries: none

Affiliates: none

Members: Perry Ellis International, Inc.

 

A-51



--------------------------------------------------------------------------------

Winnsboro DC, LLC, a limited liability company, organized January, 2005, under
the laws of the State of Delaware; in the process of applying for authority to
do business in South Carolina. The Federal Employer Identification Number is:
N/A.

Managers: Perry Ellis International, Inc.

Subsidiaries: none

Affiliates: none

Members: Perry Ellis International, Inc.

OTHER COMPANIES (NON-BORROWERS AND NON-GUARANTORS)

Perry Ellis International (HK) Limited, a limited liability company, organized
on July 13, 1979, under the laws of Hong Kong; in good standing under the laws
of Hong Kong. The Federal Employer Identification Number is: N/A. Changed name
from Salant Far East Limited on December 15, 2003.

Officers: George Feldenkreis, Oscar Feldenkreis, and Fanny Hanono.

Directors: Christin Suk Wah Cheung, George Feldenkreis, Oscar Feldenkreis, Fanny
Hanono, Rosemary Trudeau, and Ping Shan Yim.

Subsidiaries: none

Affiliates: none

Shareholders: Perry Ellis International, Inc.

Perry Ellis International Europe Limited, a company limited by shares, organized
on March 15, 2002 under the laws of Ireland; in good standing under the laws of
Ireland. The Federal Employer Identification Number is: N/A.

Officers: Rosemary Trudeau, Secretary

Directors: Keiron Hayes, Rosemary Trudeau, Geri Mankoff, and David Correa

Subsidiaries: none

Affiliates: none

Shareholders: Perry Ellis International Group Holdings Limited.

 

A-52



--------------------------------------------------------------------------------

Supreme International Co. Canada Limited, a corporation organized under the laws
of Canada. The Federal Employer Identification Number is: N/A.

Officers: Jeff Otis

Directors: George Feldenkreis; and Jeff Otis

Subsidiaries: none

Affiliates: none

Shareholder: Perry Ellis International, Inc. 51% and Grand National Apparel 49%.

Grand Team Holdings Limited, a limited liability company, organized on
January 5, 2005, under the laws of Hong Kong. The Federal Employer
Identification Number is: N/A.

Officers: ????

Directors: George Feldenkreis, Fanny Hanono, and Bradley Arkin

Subsidiaries: none

Affiliates: none

Shareholder: Perry Ellis International International (HK) Limited

INACTIVE COMPANIES

Birdhill, Limited, a limited liability company, organized on October 8, 1982,
under the laws of Hong Kong, and is in good standing under the laws of Hong
Kong. The Federal Employer Identification Number is: N/A.

Officers: George Feldenkreis, Oscar Feldenkreis, and Fanny Hanono.

Directors: Christin Suk Wah Cheung, George Feldenkreis; Oscar Feldenkreis, Fanny
Hanono, Rosemary Trudeau, and Ping Shan Yim.

Subsidiaries: none

Affiliates: none

Shareholders: Perry Ellis Menswear, LLC

 

A-53



--------------------------------------------------------------------------------

Supreme International Corporation de Mexico, S.A. de C.V., a corporation,
organized on July 8, 1997, under the laws of Mexico, and is in good standing
under the laws of Mexico. Mexican organizational identification number is: N/A.
The Federal Employer Identification Number is: N/A.

Officers: Rosemary Trudeau, President; Geri Mankoff, Treasurer; and Joseph
Roisman, Secretary.

Directors: George Feldenkreis; and Rosemary Trudeau

Subsidiaries: none

Affiliates: none

Shareholders: Perry Ellis International, Inc.

Perry Ellis International Europe SARL, a company organized on
                    , 2001 under the laws of France. The Federal Employer
Identification Number is: N/A.

Officers: ????

Directors: ????

Subsidiaries: none

Affiliates: none

Shareholders: Perry Ellis International, Inc.

 

A-54



--------------------------------------------------------------------------------

Exhibit B

Additional Trademarks acquired in connection with the Tropical transaction

 

Name

   Serial # or
Registration #    Country Filed

“Stallion” design

   1,233,672


SN 73/350,088

   USA

“Pocket Design only”

(Long Horn & Loop Design)

   1,556,896    USA

180 Degree

   837101    Australia

180 degree

   367/2000    Fiji

180 Degree

   609183    New Zealand

Active 1

   1,117,335    USA

AK American Khaki

   REG# 628,583


AP# 367903

   Mexico

AK American Khaki

   REG# 2,802,613


SN 75/615,925

   USA

American Weekend

   2,798,805 REG


SN 76/401,346

   USA

Andrea York

   REG# 2,883,021


SN# 78/172441

   USA

Authentic Chino Casuals

   219/2000    Fiji

[ILLEGIBLE]Your Best

   78/304306    USA

Authentic Chino Casuals

   2764305 Reg -


Principle

2026209 Reg.
New S/N 78/161575

   USA

Authentic Khaki Co

   SN 76/459507


2,758,636 REG

   USA

Authentic Khaki Outdoor

   2,376,780


SN 75/599,991

   USA

Authentic Khaki Stretch

   2,485,519


75/390,569

   USA

B2B

   840989    Australia

B2B

      Fiji

B2B

   602616    New Zealand

B2B

   2,635,897 Reg


SN 75/736145

   USA

Banana Joe

   842211    Australia

Banana Joe

   220/2000    Fiji

Banana Joe

   609354    New Zealand

Banana Joe

   Reg. #4228465 Ap


#174123/97

   Japan

Banana Joe

   75/289,595    USA

Banana Joe

   Reg #4197988


S/N174122/97

   Japan

Banana Joe

   Reg #4398171


AP #174121/97

   Japan

 

A-55



--------------------------------------------------------------------------------

Name

   Serial # or
Registration #    Country Filed

Banana Joe & SloMo

   75/252,103    USA

Bay to Bay

   842,207    Australia

Bay to Bay

   221/2000    Fiji

Bay to Bay

   1,648,201    USA

Bay to Bay

   76/139,589 SN


2,503,905

   USA

Bay to Bay

   609351    New Zealand

Bay to Bay

   75/264,823 SN


2,363,498

   USA

Bay to Bay

   REG# 485172    MEXICO

Bay to Bay Crew

   1,923,786    USA

Bay to Bay Golf

   75/744,234
2,590,240    USA

Baysport

   1,720,393    USA

Beach Cords

   78/371369    USA

Because It’s Your Time

   78/371329    USA

Big Horn

   1,959,169    USA

Billy Boy

   2,043,883    USA

Blue Mist

   75/644,822
2,523,091    USA

Boston Bay

   1,758,436    USA

Brand X

   734,210


SN 72/108,979

   USA

[ILLEGIBLE]ak Rank. In Style.

   78/371357    USA

C2C

   SN 78/345,399    USA

Cactus Jack

   2,384,676


SN 75/545,794

   USA

Carwood

   429,337


SN 71/500,856

   USA

Charles Chastain

   1,205,556    USA

Concept to Consumer

   SN 78/345,418    USA

Cool Hand

   2,316,990


SN 75/303,50

   USA

Cool Play

   SN 76/447289
REG 2,781,510    USA

Cottonwood Traders

   1,715,925    USA

Deep Dye

   SN 78243978    USA

Design of a Seed Packet Attached to back pocket

   1,959,592    USA

E Joven (by Farah)

   TMA370611
AP#613917    Canada

Dress Blues

   78/304280    USA

E-Core

   2,472,104
75/656,745    USA

Executive Cargo

   2,789,630 REG


SN 76/426,281

   USA

Extreme Risk

   2,063,928    USA

Extreme Risk

   2,324,759


SN 75/285,347

   USA

 

A-56



--------------------------------------------------------------------------------

Name

   Serial # or
Registration #    Country Filed

Bay to Bay

   2343822 REG    United Kingdom

F

   1274311    United Kingdom

F

   B1070247    United Kingdom

F

(Script “F” on Gold Tab)

   890,940    USA

F in circle

   342162 AP#38053    Benelux

F in Circle

   AP# 08809


REG# 8201

   Brunei

F in circle

   19406    Fiji

F in circle

   1373724 REG#
817591 Orig #    France

F in circle

   965014 AP#F27148    Germany

F in circle

   237518    Indonesia

F in circle

   REG# 099676    Ireland

F in circle

   118342    New Zealand

F in circle

   AP# 19762870
REG# 100181    Norway

F in circle

   T77/71164Z    Singapore

F in circle

   REG# P288.007    Switzerland

F in circle

   302014    Australia

F in circle

   AP# M/74825


REG# M/74825

   Malaysia

F in circle with Farah

   342163 AP#38054    Benelux

F in circle with Farah

   AP# 08808


REG# 8200

   Brunei

F in circle with Farah

   30502 renew#


17242 Reg.

   Fiji

F in circle with Farah

   1373723 REG#


817590 Ori #

   France

F in circle with Farah

   AP# M/74826


REG# M/74826

   Malaysia

F in circle with Farah

   118343    New Zealand

F in circle with Farah

   45731    Philippines

F in circle with Farah

   77/71165H    Singapore

F (tab located in the seam by the pocket)

   886,375    USA

Faraflex

   350469    Switzerland

Farah

   REG# 48868    Algeria

Farah

   AP# 2478365    Argentina

Farah

   AP# 1816458
REG# 1490171
Original #1032047    Argentina

Farah

   227408    Australia

Farah

   300819    Australia

Farah

   AP# AM 9-70


REG# 69432

   Austria

 

A-57



--------------------------------------------------------------------------------

Name

   Serial # or
Registration #    Country Filed

Farah

   7508    Bahamas Islands

Farah

   11663    Bangladesh

Farah

   81/1284    Barbados

Farah

   375131 AP#45847    Benelux

Farah

   REG# 47725A


32386-A

   Bolivia

Farah

      Brazil

Farah

   REG# 812729943    Brazil

Farah

   AP# 08807


REG# 8199

   Brunei

Farah

   REG# 10779    Bulgaria

Farah

   1212/BUR    Burundi

Farah

   TMA335442


AP#557161

   Canada

Farah

   278691 Renewal


#189573

   Chile

Farah

   #416656 AP#249475    Chile

Farah

   REG# 209910    China

Farah

   AP# 247013


REG# 122578

   Columbia

Farah

   66953    Costa Rica

Farah

   16195    Cyprus

Farah

   REG# 163218    Czech Republic

Farah

   AP# 1980 03226


REG# 1981 01211

   Denmark

Farah

   REG# 21799    Dominican Republic

Farah

   REG# 109-74


2092-93 Renew #

   Ecuador

Farah

   REG# 199    El Salvador

Farah

   10593 Reg.


21340 Renewal #

   Fiji

Farah

   AP#T197000569


REG# 59790

   Finland

Farah

   13087492    France

Farah

   869369 AP#F20555    Germany

Farah

   1070177 AP#F32514    Germany

Farah

   REG# 43442    Greece

Farah

   27985    Guatemala

Farah

   347/51    Haiti

Farah

   REG# 20500    Honduras

Farah

   AP# 1511/1975


REG# B569/1976

   Hong Kong

Farah

   119076    Hungary

Farah

   598666    India

Farah

   287771    Indonesia

Farah

   REG# 083332    Ireland

Farah

   39776    Israel

 

A-58



--------------------------------------------------------------------------------

Name

  

Serial # or
Registration #

   Country Filed

Farah

   REG# 560993 Renewal #872178    Italy

Farah

   15700    Jamaica

Farah

   1350237    Japan

Farah

   REG # 13289    Jordan

Farah

   REG# 21499    Kenya

Farah

   4919    Kuwait

Farah

  

88,625 Reg.

AP# 28024

   Lebanon

Farah

   SAR/17000    Malaysia

Farah

   REG# A/18 139    Mauritius

Farah

  

496,789

AP #24978

   Mexico

Farah

   REG# 235304    Mexico

Farah

   7671029    Monaco

Farah

   296    Mongolia

Farah

   25545    Morocco

Farah

   9508    Netherlands Antilles

Farah

   B95828    New Zealand

Farah

   REG# 235 RPI    Nicaragua

Farah

   25248    Nigeria

Farah

  

AP# 19802140

REG# 108732

   Norway

Farah

   AP# 22678    Oman

Farah

   REG# 61164    Pakistan

Farah

   REG# 18906    Panama

Farah

  

AP# B263R

REG# FT4028

   Papua New Guinea

Farah

   REG# 31103    Peru

Farah

  

AP. #93248

REG# 66892

   Philippines

Farah

   REG# 53505    Poland

Farah

   REG# 161168    Portugal

Farah

   3729    Qatar

Farah

   NP/332/RDC/2000    Republic of Congo

Farah

   4520/74    Republic of Congo

Farah

  

REG# 9152

AP# CMS263536

   Romania

Farah

   58490    Russian Federation

Farah

   1154/brk    Rwanda

Farah

   AP# 14577    Sabah

Farah

   AP# 17000    Sarawak

Farah

   REG# 44/4    Saudi Arabia

Farah

   9910    Sierra Leone

Farah

   T80/03368A    Singapore

 

A-59



--------------------------------------------------------------------------------

Name

  

Serial # or

Registration #

  

Country Filed

Farah

   REG# 163281    Slovak Republic

Farah

   B70/5827    South Africa

Farah

  

REG# 84241

AP# 11019-2002-

Renewal

   South Korea

Farah

   REG# 413164    Spain

Farah

   REG# 15025    Sudan

Farah

  

AP#80-03794

REG# 175695

   Sweden

Farah

   370.109    Switzerland

Farah

  

Renew# 10658

(1990)

Renew# 23218 (2002)

REG #24058

   Syria

Farah

   REG# 044661    Taiwan

Farah

  

AP# 412329

REG# KOR 141571

(class38#)49739

   Thailand

Farah

   90.0112    Tunisia

Farah

   REG# 75480    Turkey

Farah

   REG# 13765    Uganda

Farah

   REG# 3588    United Arab Emirates

Farah

   B1215767    United Kingdom

Farah

   1070248    United Kingdom

Farah

   REG# 279912    Uruguay

Farah

   558,581    USA

Farah

   1,330,960    USA

Farah

   1,009,976    USA

Farah

   706/74    Zimbabwe

Farah (in Arabic)

   50466    Egypt

Farah (in Cyrillic)

   58490    Russian Federation

Farah Clothing Co.

  

TMA366944

AP#613918

   Canada

Farah Clothing Co.

   1,416,008    USA

Farah F in a Circle

  

2,485,875

SN 75/737,904

   USA

Farah in Cyrillic

   REG# 10780    Bulgaria

Farah in Katakana

   1695761    Japan

Farah Liberty State

   2,233,066    United Kingdom

Farah of Texas

  

TMA171755

AP#323565

   Canada

Farah of Texas

   627,029    USA

Farah Original Khaki Company

   842,209    Australia

 

A-60



--------------------------------------------------------------------------------

Name

  

Serial # or

Registration #

  

Country Filed

Farah Original Khaki Company

   222/2000    Fiji

Farah Original Khaki Company

   609353    New Zealand

Farah The Preference Slack

   T75/65945D    Singapore

Farah the Preference Slack

   924,305    USA

Farapress

   350470    Switzerland

Feather River Company

  

2,317,025

SN75/328,621

   USA

Ferrante by Farah

   AP# 012726    Ireland

Ferrante By Farah

   2279081    United Kingdom

Ferrante Farah

   1584372    United Kingdom

Ferrante Farah

   AP# 49583 REG# 164199    Ireland

Flexi by Farah

   2268962    United Kingdom

Flyers

      Mexico

Flyers

   Reg# 2878092 SN 75/561,200    USA

Flying Aces

  

2,273,013

SN75/390,404

   USA

Flywater

  

2,383,847

SN75/487,862

   USA

For Your Next Impossible Mission

   SN 78/410,327    USA

For Your Next Possible Mission

   SN 78/410,319    USA

Form Flex

   78/281,667    USA

Four Leaf Design (Savane Women’s)

  

2,448,358

SN 75/737,909

   USA

Frederick & Stone

  

TMA404939

AP#685294

   Canada

Freedom

   956,756    Australia

Freedom Flex

   78/241,443    USA

Fresh Paint

  

2,217,895 App.

75/306,237

   USA

George W.

   1,650,829    European Community

Golf Club International

   1,961,077    USA

Great Basin

   1,990,201    USA

Grey Wolf

  

2,480,639

75/751134

   USA

Horse Creek

  

2,430,347

SN75/620,583

   USA

I’m Washable Wool

   1,993,812    USA

Internet Sportswear

  

2,285,995

SN75/263,192

   USA

Jimmy Boy

   2,039,170    USA

Johnny Boy

   2,040,777    USA

Johnny Boy

   2,437,530 75/655,047    USA

 

A-61



--------------------------------------------------------------------------------

Name

   Serial # or
Registration #   

Country Filed

Khaki Exchange

   2,178,085    European Community

Khaki Exchange

   App. # 2267319    United Kingdom

Khaki Exchange by Farah

   2,177,244    European Community

Khaki Exchange by Farah

   2,267,295    United Kingdom

Khaki Exchange by Savane

   2,177,095    European Community

Khaki Exchange by Savane

   2,267,243    United Kingdom

Little Big Horn

   1,955,267    USA

Mac Dee

   736,097


SN 72/129302

   USA

Manatee

   1,722,055    USA

Manatee

   1,710,130    USA

Manatee Magic

   1,720,398    USA

Michelangelo Buonarroti & Design

   2423325
SN75/905,624    USA

Micro-Flex

   78/208,370    USA

Motion Moves With You

   REG# 2861514


SN #78/192741

   USA

Natural Living

   2,000,253    USA

Natural Performer

   1,895,623    USA

[ILLEGIBLE] Public Works

   2,383,598
SN75/334,850    USA

OK Design

   REG# 47546


AP #61214

   Bulgaria

OK Design

   AP# 184176
REG# 255170    Czech Republic

OK Design

   M-02-04434
REG# 176-776    Hungary

OK Design

   83087    Morocco

OK Design

   AP# Z-155621    Poland

OK Design

   M2002-05178
REG# 53006    Romania

OK Design

   2002716778 AP#
254911 REG#    Russian Federation

OK Design

   AP# 2777-2002
REG# 204507    Slovak Republic

OK Design

   2260686    United Kingdom

OK design & Original Khaki Company

   REG# 47545
AP# 61213    Bulgaria

OK design & Original Khaki Company

   1104270    Canada

OK design & Original Khaki Company

   AP# 184175
REG# 255169    Czech Republic

OK design & Original Khaki Company

   490463    Mexico

OK design & Original Khaki Company

   AP# 2778-2002
REG# 204508    Slovak Republic

 

A-62



--------------------------------------------------------------------------------

Name

   Serial # or
Registration #   

Country Filed

OK design & The Original Khaki Company

   2,039,863    USA

OK design & Original Khaki Company

   Reg# 2879895


AP 76/264,324

   USA

Olevia St. & design

   1,202,093


SN 73/257,525

   USA

Original Khaki CO

   83086    Morocco

Original Khaki Co

   M-02-04431


REG# 176-777

   Hungary

Original Khaki Co

   AP# Z-255622    Poland

Original Khaki Co

   M2002-05179
REG# 53837    Romania

Original Khaki Co

   2002716779    Russian Federation

Own Your Element

   76139588
2,605,633    USA

Paddle and Oars Co.

   2,276,544
SN75/354,012    USA

Personal Comfort

   78/295,835    USA

Personal Flex

   78/293,591    USA

Platinum Member

   2,289,271


SN 75/273,440

   USA

Platinum Member logo

   2,791,551 REG


SN 75/414,075

   USA

Platinum Signature

   2,279,772
SN75/273,442    USA

[ILLEGIBLE]

   78/371337    USA

[ILLEGIBLE] West

   1,521,025    USA

Process

   REG# 805377    China

Process 2000

   Ap #1922848
REG# 1592716    Argentina

Process 2000

   506861    Australia

Process 2000

   AP# AM 3884/92
REG# 145043    Austria

Process 2000

   37896    Bangladesh

Process 2000

   519722 AP#784220    Benelux

Process 2000

   REG# 62317C    Bolivia

Process 2000

   REG# 817917861    Brazil

Process 2000

   TMA423019
AP#710373    Canada

Process 2000

   AP# 389856


REG# 187186

   Columbia

Process 2000

   AP# 70775


REG# 190963

   Czech Republic

Process 2000

   AP# 1992 05618
REG# 1992 11050    Denmark

Process 2000

   REG# 58755    Dominican Republic

Process 2000

   REG# 145


AP# 3553/93

   El Salvador

Process 2000

   AP#T199203862
REG# 136575    Finland

 

A-63



--------------------------------------------------------------------------------

Name

   Serial # or
Registration #   

Country Filed

Process 2000

   92430112    France

Process 2000

   REG# 2 911 888
AP#F40718    Germany

Process 2000

   REG# 110338    Greece

Process 2000

   REG# 78017


AP# 93-6629

   Guatemala

Process 2000

   AP#5587/1993
REG# 10311/1996    Hong Kong

Process 2000

   REG# 136440
AP#M9204135    Hungary

Process 2000

   AP# 924269
REG# 149096    Ireland

Process 2000

   REG# 635648
Renewal
#T02002C0002425    Italy

Process 2000

   93/05487    Malaysia

Process 2000

   426536    Mexico

Process 2000

   220481    New Zealand

Process 2000

   REG# 067521    Panama

Process 2000

   REG# 63051    Philippines

Process 2000

   REGS 81572    Poland

Process 2000

   REG# 21917    Romania

Process 2000

   REG# 178046    Slovak Republic

Process 2000

   AP# 92-07017
REG# 249253    Sweden

Process 2000

   REG# 399.929    Switzerland

Process 2000

   REG# 689482    Taiwan

Process 2000

   REG# 139284    Turkey

Process 2000

   1376939    United Kingdom

Process 2000

   REG# 270706    Uruguay

Process 2000

   1,569,890    USA

Pueblo

   2,211,624 SN
75/210,750    USA

Red Stitch

   78/236218    USA

Royal Palm

   1,186,894    USA

Royal Palm

   2,137,530    USA

Royal Palm

   699,031    USA

Saddle Backs

   801,368


SN 72/211,344

   USA

Salt River

   1,951,747    USA

Savane

   657303    Australia

Savane

   AP# 1596/2000
REG# TM27968    Bahrain

Savane

   37895    Bangladesh

Savane

   5472    Belarus

Savane

   REG# 821881566    Brazil

Savane

   REG# 25470    Bulgaria

Savane

   369215    Canada

 

A-64



--------------------------------------------------------------------------------

Name

  

Serial # or

Registration #

  

Country Filed

Savane

  

AP# 389858

REG# 153178

   Columbia

Savane

   REG# Z940841    Croatia

Savane

  

AP# 39450

REG# 2238-94

REN#44262

   Ecuador

Savane

   REG# 133    EI Salvador

Savane

  

REG# 19825

AP# 9401046

   Estonia

Savane

   27104    Fiji

Savane

   AP# 93-6628    Guatemala

Savane

  

REG#59222

AP#5556/93

   Honduras

Savane

  

AP# 5588/1993

REG# 890/1996

   Hong Kong

Savane

  

REG# 1099/2000

AP# 1987/2000

   Iceland

Savane

  

REG# 317.995

AP#H4.HC.01-.01-8670

   Indonesia

Savane

   25843    Jamaica

Savane

   3227868    Japan

Savane

  

4324608

SN 10-32661

   Japan

Savane

  

48131AP#

45035 REG#

   Kuwait

Savane

  

M 37188

Ap M94-1814

   Lativa

Savane

   REG# 25878    Lithuania

Savane

   93/05486    Malaysia

Savane

  

REG# 684512

AP# 450421

   Mexico

Savane

   247476    New Zealand

Savane

   REG# 25997CC    Nicaragua

Savane

  

AP# 2000-06423

REG# 211724

   Norway

Savane

   REG# 067523    Panama

Savane

   REG# 62784    Philippines

Savane

   REG# 349236    Portugal

Savane

  

REG# 604/19

68293

   Saudi Arabia

Savane

   T93/04128I    Singapore

Savane

   9470731    Slovak Republic

Savane

   REG# 291737    South Korea

Savane

  

AP# 00-04446

REG# 351141

   Sweden

Savane

  

REG#KOR15585

AP# 248615

   Thailand

Savane

  

AP# 94051792/T

REG# 13723

   Ukraine

Savane

  

REG# 31682

AP# 40250

   United Arab Emirates

 

A-65



--------------------------------------------------------------------------------

Name

  

Serial # or

Registration #

  

Country Filed

Savane

   2024250    United Kingdom

Savane

  

2,111,463

SN75/976,537

   USA

Savane

  

AP# N-4976/93

REG# 12597

   Vietnam

Savane

   1,380,524    USA

Savane & 4 Leaf

  

2,494,862

75/738460

   USA

Savane & Design

   REG# 156189    Russian Federation

Savane & Golf ball

  

AP# 52156

REG# 167158

   Ireland

Savane & Golf ball

   250031    New Zealand

Savane & Golf ball

   2024031    United Kingdom

Savane & Stylized Globe

  

AP# AM3368/95

REG# 160725

   Austria

Savane & Stylized Globe

   97498    Costa Rica

Savane & Stylized Globe

  

AP# 1995 05191

REG# 1997 05099

   Denmark

Savane & Stylized Globe

  

AP#T199503978

REG# 202500

   Finland

Savane & Stylized Globe

  

REG# 395 26 039.6

AP#395 26 039.6

   Germany

Savane & Stylized Globe

  

AP# 52155

REG# 167157

   Ireland

Savane & Stylized Globe

   REG# 509385    Mexico

Savane & Stylized Globe

  

AP# 19954329

REG# 177813

   Norway

Savane & Stylized Globe

   REG# 432072    Switzerland

Savane Elements

  

2,302,399 Reg.

Sn 75/161696

   USA

Savane Friday Wear

  

AP#T199401553

REG# 136665

   Finland

Savane Friday Wear

  

AP# 47980

REG# 161357

   Ireland

Savane Friday Wear

   AP# 19942591 REG# 168710    Norway

Savane Friday Wear

   REG# 90856    Poland

Savane Friday Wear

   REG# 299291    Portugal

Savane Friday Wear

   AP# 94-04288 REG# 302113    Sweden

Savane Friday Wear

   1567405    United Kingdom

Savane Genuine Outfitters

   459175    Australia

Savane Genuine Outfitters

   6807    Belize

Savane Genuine Outfitters

   170204    New Zealand

Savane Genuine Outfitters

   1336378    United Kingdom

Savane Genuine Outfitters

   1,380,529    USA

Savane Original Khaki Company

   842208    Australia

 

A-66



--------------------------------------------------------------------------------

Name

  

Serial # or

Registration #

  

Country Filed

Savane Original Khaki Company

   217/2000    Fiji

Savane Original Khaki Company

   609352    New Zealand

Savane Soft Wash & Globe

   99630    Costa Rica

Savane Soft Wash & Globe

   REG# 87058    Dominican Republic

Savane Soft Wash & Globe

   REG# 717654    Italy

Savane Soft Wash & Globe

   REG# 373813    South Korea

Savane Soft Wash & Globe

   REG# 1973812    Spain

Savane World of Savane

  

2,278,419

SN75/372,726

   USA

Savane World of Savane Farah

   7107    Belize

Savane World of Savane Farah

  

TMA464587

AP#710405

   Canada

Savane World of Savane Farah

   92432772    France

Savane World of Savane Farah

   REG# 136434    Hungary

Savane World of Savane Farah

  

AP# 924268

REG# 154332

   Ireland

Savane World of Savane Farah

  

REG# 635642

Renewal #

T02002C002435

   Italy

Savane World of Savane Farah

   220480    New Zealand

Savane World of Savane Farah

   REG# 81571    Poland

Savane World of Savane Farah

   REG# 285595    Portugal

Savane World of Savane Farah

   REG# 22070 AP#282201    Romania

Savane World of Savane Farah

   REG# 176262    Slovak Republic

Savane World of Savane Farah

   REG# 1718289    Spain

Savane World of Savane Farah

   REG# 400.199    Switzerland

OK Design

  

AP# 2002-025527

REG# 2002-025527

   Turkey

3

   REG# 138720    Turkey

Savane World of Savane Farah

   583887    Australia

Savane World of Savane Farah

  

AP# 3885/92

REG# 145044

   Austria

Savane World of Savane Farah

  

521544

AP#784219

   Benelux

Savane World of Savane Farah

  

AP#70774

REG# 184513

   Czech Republic

Savane World of Savane Farah

  

REG# 2 043 687

AP#F41547

   Germany

Savane World of Savane Farah

   REG# 110337    Greece

 

A-67



--------------------------------------------------------------------------------

Name

  

Serial # or

Registration #

  

Country Filed

Savane World of Savane Farah

   429314    Mexico

Savane World of Savane Farah

   1509517    United Kingdom

Savane World of Savane No Wrinkle

  

AP# 9531061

REG# 181827

   Columbia

Savane World of Savane No Wrinkle

   REG# 87059    Dominican Republic

Savane World of Savane No Wrinkle

   AP# 27335    Fiji

Savanna

   B1098563    United Kingdom

Sawdust Company

  

2,267,682 Reg.

75/354,009

   USA

Sawtooth Mountains

   1,955,268    USA

Silk Blues

   78/415736    USA

Silk Blues

   1,906,918    USA

SloŸMo Sportswear

  

Reg. 4,229,848 App

161158/97

   Japan

SloŸ Mo Sportswear

   2,211,745 75/263,193    USA

Soft as Savane

  

2,494,861

75/737912

   USA

Soft Wash

  

AP# 3367/95

REG# 160527

   Austria

Soft Wash

  

574257 AP

#849962

   Benelux

Soft Wash

   777775    Canada

Soft Wash

  

AP# 9530914

REG# 181142

   Columbia

Soft Wash

   103430    Costa Rica

Soft Wash

   27103    Fiji

Soft Wash

   95575797    France

Soft Wash

  

AP# 52154

REG# 170636

   Ireland

Soft Wash

   REG# 504935    Mexico

Soft Wash

   148876    Russian Federation

Soft Wash

   2012575    United Kingdom

Soft Wash

  

2,283,456

SN74/608,246

   USA

Soft Wash No Wrinkles

   662891    Australia

Soft Wash No Wrinkles

   AP# 1995 05192 REG# 1996 02935    Denmark

Soft Wash No Wrinkles

   254796    New Zealand

Soft Wash No Wrinkles

  

2,285,688

SN 74/608,245

   USA

Soft Wash No Wrinkles

   27717    Fiji

Spirit of the Wolves

   2,001,847    USA

Stain Protector

   REG# 2,900,931 SN 78/187,566    USA

 

A-68



--------------------------------------------------------------------------------

Name

   Serial # or
Registration #    Country Filed

Stallion & Design

   REG# 497372


AP# 01264/2002

   Switzerland

Steelworks

   2,309,754


SN 75/390,568

   USA

Stone Mountain

   209,103


SN 71/218,4741

   USA

Stretch Waistband

   2,325,498


SN 75/523,128

   USA

Style Chief

   440,916


SN 71/500,861

   USA

Stylized Globe Design

   662890    Australia

Stylized Globe Design

   574258 AP# 849963    Benelux

Stylized Globe Design

   785645    Canada

Stylized Globe Design

   AP# 9531220


REG# 181149

   Columbia

Stylized Globe Design

   AP# 1995 05193
REG# 1995 6060    Denmark

Stylized Globe Design

   AP# 60040


REG# 697-97

   Ecuador

Stylized Globe Design

   REG# 192
AP#3420/95    El Salvador

Stylized Globe Design

   27336    Fiji

Stylized Globe Design

   AP#T199503977
REG# 143225    Finland

Stylized Globe Design

   95575795    France

Stylized Globe Design

   REG# 395 26 042


AP#395 26 042.6

   Germany

Stylized Globe Design

   REG# 83000    Guatemala

Stylized Globe Design

   AP#9911/1995


REG# B152/1998

   Hong Kong

Stylized Globe Design

   REG# 383.436


AP# D95-23220

   Indonesia

Stylized Globe Design

   REG# 717655    Italy

Stylized Globe Design

   4008572    Japan

Stylized Globe Design

   250032    New Zealand

Stylized Globe Design

   AP# 19954330


REG# 176739

   Norway

Stylized Globe Design

   REG# 363763    South Korea

Stylized Globe Design

   REG# 432071
AP#8931-1995.8    Switzerland

Stylized Globe Design

   2024032    United Kingdom

Stylized Globe Design

   2,244,787 SN
74/608,248    USA

Super Ply

   799,666 Supplemental    USA

Tahoe River Outfitters

   SN# 1099311


REG # TNA607,560

   Canada

Tahoe River Outfitters

   490,462    Mexico

Tahoe River Outfitters

   2,266,975    United Kingdom

Tahoe River Outfitters

   2,132,246    USA

 

A-69



--------------------------------------------------------------------------------

Name

   Serial # or
Registration #    Country Filed

Techworks

   2,497,111
75/908374    USA

Texas

   1,580,471    European Community

The Authentic Khaki Company

   2,011,240    USA

The Coal Mine Company

   2,000,252    USA

The Leader in Private Brands

   2,117,132    USA

The Leader of Brand and Private Brand

   REG# 2889725


SN# 76/415270

   USA

The Original Khaki Company “by Farah”

   2,017,812    European Community

The Original Khaki Company by Farah

   2,245,040    United Kingdom

The Original Khaki Company by Farah

   2245040    United Kingdom

The Original Texas Jean Company

   1,802,644    European Community

The Pant for the Impossible Mission

   SN 78/410,307    USA

The Things We Value

   1,928,428    USA

Three Graces

   1,990,305    USA

Tilford & Stuart

   487588    Australia

Tilford & Stuart

   A487588    Austria

Tilford & Stuart

   TMA379479
AP#608153    Canada

Tilford & Stuart

   REG# 1 131 784
AP#36398    Germany

Tilford & Stuart

   AP#882118
REG# 130491    Ireland

Tilford & Stuart

   B1346342    United Kingdom

Tilford & Stuart

   2,276,403
SN75/276,350    USA

Timberon River Company

   2,296,272


SN 74/732,274

   USA

Total Khaki

   76/445740    USA

Trail Blazers

   686,359    USA

Treslana

   TMA431368
AP#685360    Canada

Treslana

   REG# 2 036 915
AP#F40073    Germany

Treslana

   AP# 117403
REG# 404055    Mexico

Tropical

   218/2000    Fiji

Travel Intelligence

   SN 78/410,248    USA

Travel Intelligent

   SN 78/410,293    USA

Travel Smart

   SN 78/405,057    USA

Tropical

   1,646,084    USA

Tropical Sportswear

   1,960,833    USA

Tropical Sportswear International

   2,016,017    USA

 

A-70



--------------------------------------------------------------------------------

Name

   Serial # or
Registration #    Country Filed

Tropiwash

   2,246,089 SN


75/465,356

   USA

TSI

   1,911,480    USA

TSI & Palm Tree

   2,592,443 Reg
75/942,285    USA

Two Pepper

   842,205    Australia

Two Pepper

   2,173,011    European Community

Two Pepper

   216/2000    Fiji

Two Pepper

   609350    New Zealand

Two Pepper Design

   AP #2359420    United Kingdom

Two Pepper

   2266974    United Kingdom

Two Pepper

   1,914,210    USA

U.S. Trading Company

   1,898,403    USA

Universal Fit

   REG# 2890263
SN# 78/202,674    USA

Unplugged

   78/263,489    USA

Unplugged On Your Own Time

   78/263,513    USA

US Trading Company

   2,227,233 SN
75/285,346    USA

Vintage Hardware Gently Weathered for Style

   REG# 2841234
SN# 76/450693    USA

Vintage Wash

   2,027,668


SN 74/631,574

   USA

Washout

   1,725,844    USA

Wet Process

   1,883,020    USA

Wff Wm. F Farah

   1,879,828    USA

White Dove

   Reg. #2466231    USA

White Ice Company

   SN 75/354,010
2,362,691    USA

Wildlife Refuge

   1,683,029    USA

Will Rogers

   2177038    European Community

Will Rogers

   REG# 490461    Mexico

Will Rogers

   2266973    United Kingdom

Wm. F. Farah

   REG# 812729960    Brazil

Wooden Nickel

   1,773,697    USA

Woodmere

   1,738,437    USA

Ziabo

   1,718,286    USA

Additional Licensed Trademarks since

PGA Tour® trademark licensed from PGA Tour, Inc. (PO Box 1065, Ponte Verde
Beach, Florida 32004).

 

A-71



--------------------------------------------------------------------------------

GUIDELINES FOR PREPARATION OF INFORMATION CERTIFICATE

Annexed hereto is a form of Information Certificate, which you should complete
carefully and accurately.

Please note:

1. The Information Certificate should be completed by you in consultation with
your attorneys and accountants.

2. To the extent there is insufficient space provided in the Information
Certificate for a response to any question, please include additional pages as
exhibits to the certificate.

3. The Information Certificate should be returned to us as soon as possible
since the information in it is necessary for us to prepare the loan
documentation.

4. The Information Certificate will be included as an exhibit to the Loan and
Security Agreement between us. The numbers of the schedules provided for in the
Information Certificate correspond to the sections of the Loan and Security
Agreement covering the applicable matter where such schedules are referenced.

If you have any questions in connection with the preparation of the Information
Certificate, please let us know.

Thank you for your cooperation and we look forward to continuing to work with
you.

CONGRESS FINANCIAL CORPORATION (FLORIDA)

 

A-72



--------------------------------------------------------------------------------

EXHIBIT B

TO

AMENDMENT NO. 7

Schedule 1

Commitments

 

Lender

   Amount

Wachovia Bank, National Association (successor by merger to Congress Financial
Corporation (Florida))

   $ 75,000,000

The CIT Group/Commercial Services, Inc.

   $ 48,000,000

The Israel Discount Bank of New York

   $ 22,000,000

HSBC Bank USA, National Association

   $ 15,000,000

HSBC Business Credit (USA) Inc.

   $ 15,000,000       

TOTAL

   $ 175,000,000       

 

B-1